 FLAGSTAFF MEDICAL CENTER
 357 NLRB No. 65 
659
Flagstaff Medical Center, Inc. 
and
 Communications 
Workers of America, Lo
cal Union 7019, AFLŒ
CIO and
 National Nurses Organizing Commit-
tee/California Nurses Association (NNOC/CNA) 
 Flagstaff Medical Center, Inc., and Sodexho America, 
LLC, as Joint Employer 
and Communications 
Workers of America, Lo
cal Union 7019, AFLŒ
CIO.  
Cases 28ŒCAŒ021509, 28ŒCAŒ021548, 28Œ
CAŒ021637, 28ŒCAŒ021664, 28ŒCAŒ021704, and 

28ŒCAŒ021728
 August 26, 2011 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
PEARCE AND HAYES
 On May 20, 2009, Administrative Law Judge Gerald 
A. Wacknov issued the attached decision.  Respondent 
Flagstaff Medical Center, In
c. (FMC) filed exceptions 
and a supporting brief, the Ge
neral Counsel filed an an-
swering brief, and Respondent FMC filed a reply brief.  
The General Counsel filed exceptions and a supporting 

brief, which were adopted by Charging Party National 
Nurses Organizing Committee/California Nurses Associ-
ation (CNA).   Respondents FMC and Sodexho America, 

LLC (Sodexho) filed an answering brief, and the General 
Counsel filed a reply brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions
1 and briefs and has decided to 
affirm the judge™s rulings, findings,
2 and conclusions as 
                                                           
1 No exceptions were filed to the 
judge™s findings that Respondent 
FMC violated Sec. 8(a)(1) of the Act by:  (1) prohibiting employees 

from discussing their wages; (2) su
rveilling and restricting employees™ 
union activity in the emergency department break room; (3) creating 
the impression of surveillance by st
atements made to employee Barbara 
Mesa; and (4) threatening employees
 Melissa Demmer and Mesa with 
unspecified reprisals.  No exceptions were filed to the judge™s dismis-
sals of allegations that Respondent FMC violated the Act by: (1) inter-

rogating employee Laverne Gorney
; (2) interrogating employees Ana 
Nez and Laverne Gorney; (3) survei
lling Mesa™s union activities on an 
unspecified date; (4) warning empl
oyee Lydia Sandoval not to engage 
in union solicitation; (5) warning 
off-duty employee Paula Souers 
against engaging in union solicitation of on-duty employees; (6) in-
stalling a surveillance camera to monitor employees™ union activity; (7) 

surveilling and interrogating Mesa 
in January 2008; and (8) warning 
and suspending employee Heskielena 
Begay.  Additionally, we find it 
unnecessary to pass on allegations th
at Respondent FMC violated Sec. 
8(a)(1) of the Act by interrogating S
ouers on February 23, 2007, and by 
surveilling Mesa™s union activity in March 2007, as any such findings 
would be cumulative of other viola
tions found and would not materially 
affect the remedy. 
2 The Respondent and the General Counsel have effectively excepted 
to some of the judge™s credibility 
findings.  The Board™s established 
policy is not to overrule an admini
strative law judge™s credibility reso-
modified below, to modify his remedy,
3 and to adopt the 
recommended Order as modified and set forth in full 
below.
4 I.  OVERVIEW
 Respondent FMC operates a hospital in Flagstaff, Ari-
zona, and Respondent Sodexho provides managers who 
oversee the day-to-day operations of the hospital™s 

housekeeping department.  As set forth in the judge™s 
decision, this case arises from a campaign by the Com-
munications Workers of Am
erica, Local Union 7019, 
AFLŒCIO (the Union) in 2006 and 2007
5 to organize a 
group of workers employed by Respondent FMC in the 
ancillary services departments of the hospital.  The com-
plaint alleges, and the judge found, that Respondent 
FMC committed numerous unfair labor practices in the 

wake of the organizing drive. 
Specifically, the judge found, and we agree for the rea-
sons set forth in his decision, that Respondent FMC vio-

lated Section 8(a)(1) of the 
Act by:  (1) interrogating 
employee Lydia Sandoval ab
out what a union could do 
for employees that FMC was not
 already doing; (2) inter-
rogating Sandoval, on a separa
te occasion, about whether 
it was necessary to bring a union into the hospital; (3) 
implicitly threatening employee Mattie Martinez with a 

layoff if the Union was elected; and (4) interrogating 
Martinez about whether anyone had talked to her about 
the Union.
6 Additionally, for the reasons given by the judge and as 
further explained below, we adopt the judge™s dismissals 
of allegations that Respondent FMC and/or Respondent 

Sodexho violated Section 8(a)(3) and/or (1) of the Act 
by:  (1) subcontracting the hospital™s patient-transport 
                                                                                             
lutions unless the clear preponderan
ce of all the relevant evidence 
convinces us that they are incorrect.  
Standard Dry Wall Products
, 91 
NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have care-

fully examined the record and find 
no basis for reversing the findings. 
3 In accordance with our decision in 
Kentucky River Medical Center
, 356 NLRB 6 (2010), we modify the judge™s recommended remedy by 

requiring that backpay and other mone
tary awards shall be paid with 
interest compounded on a daily basis. 
4 We shall modify the judge™s recommended Order to conform to our 
findings and the Board™s standard re
medial language as well as to pro-
vide for the posting of th
e notice in accord with 
J. Picini Flooring
, 356 
NLRB 11 (2010).  For the reasons stated in his dissenting opinion in 
J. 
Picini Flooring
, Member Hayes would not require electronic distribu-
tion of the notice.  We shall also 
substitute a new notice to conform to 
the Order as modified. 
5 All dates are in 2007, unless noted otherwise. 
6 Chairman Liebman and Member Pearce form the majority to adopt 
the judge™s findings that Responde
nt FMC twice unlawfully interrogat-
ed Sandoval.  Member Hayes finds it unnecessary to pass on those 
allegations as any such violations
 would be cumulative of another 
violation found and would not aff
ect the remedy.  The panel unani-
mously adopts the judge™s findings
 that Respondent FMC unlawfully 
threatened and interrogated Martinez. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 660 
work because of the union activities of employees in the 
ancillary services departments; (2) changing employee 
Dale Mackey™s scheduled lu
nchbreak; (3) changing em-
ployee Barbara Mesa™s work schedule and denying her 

request for a vacation; (4) changing employee Lydia 
Sandoval™s work shift; (5) giving employee Paula Souers 
a negative performance appraisal because of her union 

activities; (6) placing an overbroad restriction on union 
activity in Souers™ evaluation; (7) excluding Mesa from 
the kitchen; (8) creating the impression of surveillance 

and disparaging the Union, through statements of Super-
visor Frances Otero; and (9) prohibiting employees from 
taking photographs of hospital patients or property.
7    
For the reasons set forth below, we find, contrary to 
the judge, that Respondent FM
C violated Section 8(a)(1) 
of the Act by: (1) threaten
ing employees that unioniza-
tion would be futile; and (2) threatening employees that 
it would eliminate their scheduling flexibility if they un-

ionized, and violated Section 8(a)(3) and (1) of the Act 
by:  (1) discharging employee Michael Conant because 
of his union activities; and (2) changing employee 

Laverne Gorney™s schedule because of her union activi-
ties.8  Finally, we affirm the judge™s dismissal of the 
complaint allegation that Respondent FMC and Re-

spondent Sodexo constitute joint employers of the 
housekeeping employees.
9 II.  DISCUSSION
 A.  Subcontracting of the Patient-Transport Function 
In October 2006, the Communications Workers of 
America (the Union or CWA) began to organize employ-

ees in FMC™s ancillary services departments, which in-
cluded, among others, the housekeeping and dietary de-
partments.
10  The Union began openly campaigning in 
FMC™s cafeteria someti
me in March 2007.
11                                                            
7 Chairman Liebman and Member Hayes form the majority to adopt 
the judge™s dismissals of the allega
tions that Respondent FMC violated 
the Act by changing Sandoval™s work sh
ift, issuing a negative appraisal 
to Souers, and prohibiting empl
oyees from photographing hospital 
patients or property.  Member Pearce 
dissents as to those allegations for 
the reasons set forth in his separate opinion.  The panel is unanimous in 
adopting the remaining dismissals 
described in the paragraph above. 
8 Chairman Liebman and Member Pearce form the majority to re-
verse the judge and find that Respondent FMC violated the Act by 
threatening employees that unioniza
tion would be futile and by dis-
criminating against Conant and Gorney.  Member Hayes dissents on 

those issues for the reasons set forth 
in his separate opinion.  The panel 
unanimously finds that Respondent FMC unlawfully threatened em-
ployees with loss of scheduling flexibility. 
9 Chairman Liebman and Member Hayes form the majority to adopt 
the judge™s dismissal of the joint-em
ployer allegation.  Member Pearce 
dissents for the reasons set forth in his separate opinion. 
10 The judge found no record evidence showing that the Union was 
attempting to organize four dedicated patient-transport employees 
whose work was subcontracted.  Th
e General Counsel excepts, citing a 
The General Counsel excepts to the judge™s dismissal 
of the allegation that Respondent FMC subcontracted its 
patient-transport function to chill the Union™s organizing 
efforts, in violation of Section 8(a)(3) and (1).  We agree 

with the judge, as explained below. 
In operating the hospital, FMC was required to 
transport patients throughout the f
acility.  FMC accom-
plished this task in two ways.  First, four ancillary ser-
vices employees, who were employed directly by FMC, 
transported patients to and from the radiology depart-

ment.  In addition, other FMC employees, mostly nurses 
and patient care technicians, transported patients to and 
from areas other than radiology.  FMC did not have a 
centralized and dedicated patient-transport department or 
a computer-tracking system.  As
 found by the judge, this 
operation was inconvenient for patients (who had to wait 
for transport assistance), and reduced the amount of time 
that nurses could devote to patient care. 
On August 3, FMC subcontracted the patient-transport 
work to Sodexho.  FMC had started exploring solutions 
to the transport problem as early as 2004.  In fall 2004, 

Douglas Umlah, the executive director of strategic pro-
jects for FMC™s parent corporation, and Ruth Eckert, 
FMC™s director of nursing services, visited two hospitals 

with patient-transport systems operated by Sodexho.  
Based on their favorable impressions of those operations, 
Umlah recommended that FMC contact Sodexho for 

patient transport services. 
 After William Bradel became 
FMC™s president in April 2006, he contacted three other 
hospitals, inquired about their patient-transport models, 

and in particular inquired about the efficacy of contract-
ing out the entire patient-transport function, including 
managers and employees.  Based on those discussions, 
Bradel became convinced that
 having the managers and 
employees under one umbrella fostered maximum per-

formance and safety.  In September 2006 (prior to the 
commencement of the Union™s organizing campaign), 
Bradel decided to implement the full-patient transport 

model by contracting out the entire operation, including 
the employee component.  On February 13,
12 FMC™s 
                                                                                             
May 2007 union flyer inviting ﬁTrans
portﬂ employees, among other 
classifications, to attend an organizi
ng meeting.  However, the relevant 
events with respect to the subcontr
acting of patient transport operations 
occurred prior to May 2007. 
11 An earlier organizing effort was conducted by the National Nurses 
Organizing Committee/California Nurses Association (CNA), which 
sought to represent a unit of FMC™s nurses.  In June 2006, the Board 
conducted an election, which CNA lo
st.  Thereafter, the Board sus-
tained one of CNA™s objections, a
nd a second election was scheduled.  
The second election was later blocked 
by the charges at issue in this 
case. 
All dates are in 2007, unless noted otherwise. 
12 The judge inadvertently stated February 13, 2006.  The record 
shows that this meeting occurred on February 13, 2007. 
 FLAGSTAFF MEDICAL CENTER
 661
executive board decided to aw
ard the contract to So-
dexho, with the understanding that the managers and 
employees would be employed by Sodexho rather than 
FMC.  The subcontract was 
executed on May 7, and So-
dexho™s performance started in August.
13 Sodexho immediately hired FMC™s four dedicated pa-
tient-transport employees, and they began wearing So-

dexho uniforms.  Sodexho hired approximately six addi-
tional patient-transport employees during August and 
September. 
As stated above, we agree w
ith the judge that the sub-
contracting did not violate Section 8(a)(3) and (1) of the 
Act.  Initially, the General Counsel and Respondent FMC 
dispute whether this allegation is governed by 
Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st 
Cir. 1981), cert. denied 455 U.S. 989 (1982), or 
Darling-
ton Mfg. Co.
, 165 NLRB 1074 (1967) (on remand from 
380 U.S. 263 (1965), enfd. 397 F.2d 760 (4th Cir. 1968), 

cert. denied 393 U.S. 1023 (1969)).  Board precedent 
establishes that discriminatory subcontracting allegations 
are properly analyzed under 
Wright Line
™s burden-
shifting framework.  See 
Lear Siegler, Inc.
, 295 NLRB 
857, 859Œ860 (1989); 
National Family Opinion, Inc.
, 246 NLRB 521, 529 (1979); 
Harper Truck Service,
 196 
NLRB 262, 262 fn. 2 (1972). 
Under 
Wright Line
, the General Counsel has the initial 
burden to prove that an employee™s union activity was a 

motivating factor in an adverse action.  The elements 
commonly required to support the initial showing are 
union activity by employees, employer knowledge of that 

activity, and union animus on the part of the employer.  
See, e.g., 
Approved Electric Corp.
, 356 NLRB 238, 238 
(2010).  If the General Counsel makes the required initial 
showing, the burden shifts to the employer to prove by a 
preponderance of the evidence that it would have taken 

the same action even in the absence of the union activity.  
Id. 
We assume arguendo that the General Counsel satis-
fied his initial burden of proving that employees™ union 
activities were a motivating factor in FMC™s decision to 
subcontract.  We agree with 
the judge, however, that 
Respondent FMC demonstrated that it would have sub-
contracted patient-transport 
work even absent the em-
ployees™ union activities.  As explained above, Respond-

ent FMC took major steps toward subcontracting the 
patient-transport work well before the Union began its 
campaign with offsite meetings in October 2006 and its 

first open campaigning in March 2007.  FMC began con-
sidering subcontracting in 2004 and continued to investi-
                                                           
13 The record shows that, between February 13 and May 7, FMC and 
Sodexho were negotiating the terms of the subcontract. 
gate that option for the following 2 years.  In September 
2006, before any union activity, Bradel decided to sub-
contract, though it remained to be decided which compa-
ny would receive the subcontr
act.  In February, the exec-
utive committee met to approv
e awarding the contract to 
Sodexho, and reconfirmed that decision 2 months later. 
Those major steps, coupled with evidence that So-
dexho™s automated system would substantially improve 
the hospital™s patient-transport operation
 persuade us that 
FMC would have subcontracted even absent the employ-

ees™ union activities.  It is clear that FMC™s prior system 
of transporting patients was inefficient, costly, and in-
convenient for patients.  In contrast, the subcontracted 
system was efficient insofar as it was fully automated 
and used dedicated patient-transport employees.  Addi-

tionally, the system had been tried and tested at other 
hospitals.  Accordingly, we find that FMC satisfied its 
Wright Line
 rebuttal burden, and we shall dismiss this 
complaint allegation. 
B.  Change to Employee Sandoval™s 
Work Shift 
We agree with the judge that Respondent FMC did not 
violate Section 8(a)(3) and (1) of the Act by changing 
employee Lydia Sandoval™s wo
rk shift because of her 
union activity.  The relevant facts, set forth in more detail 
in the judge™s decision, are as
 follows.  Sandoval worked 
in the hospital™s cafeteria, prep
aring and serving food.  In 
early March, during a conversation with Director of the 
Dietary Department Jeanine Drake, Sandoval expressed 
support for the Union and her view that the Union would 

be better for everyone.
14  Approximately 2 weeks later, 
FMC transferred Sandoval from the day shift to the af-
ternoon shift and simultaneously transferred a ﬁpresenta-
tion cookﬂ from the afternoon shift, where he had been 
underutilized, to the day shift. 
As found by the judge, a grill cook frequently com-
plained to management that Sandoval would be missing 
from her workstation for periods of a half-hour or longer, 

causing the kitchen™s performa
nce to suffer.  Customers 
likewise complained about poor service, and Supervisor 
Auggie Robledo repeatedly admonished Sandoval not to 

disappear from her workstation.  At the same time, the 
presentation cook, whose job was to prepare food in front 
of customers during the lunch and dinner period, was not 

being kept busy with food orders during the dinner hours.  
Robledo testified that, by switching the shifts of Sando-
val and the presentation cook, FMC could better utilize 

the presentation chef and thereby increase its revenue.  
                                                           
14 Sandoval separately expressed he
r union support to Supervisor 
Auggie Robledo, but the record does 
not show that she did so before 
her shift transfer.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 662 
FMC offered to let Sandoval remain on the day shift as a 
dishwasher, but Sandoval declined. 
Assuming arguendo that the General Counsel satisfied 
his initial burden of proving that Sandoval™s union activi-

ty was a motivating factor in the decision to change her 
shift, we find, as did the judge, that Respondent FMC 
satisfied its 
Wright Line
 rebuttal burden of proving that it 
would have changed Sandoval™s shift even absent her 
union activity.  The credited ev
idence demonstrates that 
FMC managers changed Sandoval™s shift due to her nu-

merous disappearances from her workstation, coupled 
with the opportunity to improve revenue and efficiency 
by transferring the presentati
on chef to the day shift.  
And while our dissenting colleague argues that FMC 
never formally disciplined Sandoval for her absences, 

Supervisor Robledo repeatedly admonished her not to 
leave her workstation.  Further, FMC™s offer to permit 
Sandoval to remain on the day shift if she become a 

dishwasher indicates its willingness to accommodate her 
preference for daytime hours.  Accordingly, we shall 
dismiss this allegation. 
C.  Employee Paula Souers™ Performance Evaluation 
We find, contrary to our dissenting colleague, that the 
judge correctly dismissed the allegation that Respondent 

FMC violated Section 8(a)(3) and (1) of the Act by giv-
ing employee Paula Souers 
a negative performance eval-
uation because of her union activities.  Souers worked as 

a nutrition assistant in ancillary services and was an ac-
tive union supporter, sometimes openly engaging in un-
ion solicitation in the hospital™s cafeteria. 
In late July, Souers, who 
was off-duty, entered the 
kitchen and spoke with three on-duty kitchen employees 
for approximately 30 minutes.  Supervisor Frances Otero 
sporadically observed those co
nversations and eventually 
approached Souers and told her that she should not dis-

rupt working employees.
15  Souers immediately left the 
kitchen.  Otero testified that he does not allow off-duty 
employees to talk to worki
ng employees for more than 5 
minutes and that he had not approached Souers sooner 
because, at the time, he ha
d believed that her conversa-
tions would be brief. 
On August 10, Director Drak
e gave Souers her annual 
performance evaluation, which evaluated her in seven 
core competencies.  In each core competency, an em-

ployee receives a rating from 1 to 5 denoting, respective-
ly, Unsatisfactory, Needs Improvement, Meets Stand-
ards, Exceeds Standards, an
d Exceptional.  Overall, 
Souers™ evaluation was positive, and she was recom-
mended for a 4-percent wage increase.  She was rated 
                                                           
15 No exception was filed to the ju
dge™s dismissal of an allegation 
that this warning violated Sec. 8(a)(1) of the Act. 
ﬁExceeds Standardsﬂ in four core competencies, and 
ﬁMeets Standardsﬂ in two others.  In the remaining core 
competency, ﬁLegal Issues,ﬂ Souers was rated ﬁNeeds 
Improvement.ﬂ  In related commentary, the appraisal 

states that Souers had violat
ed a policy against recording 
a staff meeting without the consent of all participants.  
The commentary further states
, ﬁYou need to conduct off 
work business in public areas and not interfere with em-
ployee [sic] during their shifts.ﬂ  Drake testified that this 
comment was a reference to the late July incident in 

which Souers had interfered with the work of on-duty 
employees. 
The judge found that Souers™ negative rating in the 
single core competency was 
due to her disregard for 
well-established and lawful wo
rk rules that limited kitch-
en conversation between on-duty and off-duty kitchen 
employees to relatively brief exchanges.  We agree.  Di-
rector Jeanine Drake testifie
d without contradiction that 
the relatively low rating and commentary stemmed from 
the incident described above.  Further, the record indi-
cates that Souers™ extended, 30-minute interference with 

the on-duty employees™ work was unprecedented, and 
directly contrary to the policy that such conversations be 
limited to a few minutes.  Accordingly, we shall dismiss 

this complaint allegation. 
Unlike our dissenting colleague, we do not find that 
FMC™s rebuttal case is undermin
ed by the fact that FMC 
considered the July incident under the ﬁLegal Issuesﬂ 
core competency.  Nothing in its description precludes 
such consideration, and we will not second guess FMC™s 

choice of evaluation factors here.  Additionally, we disa-
gree with our dissenting colleague that Supervisor 
Otero™s on-and-off observation of Souers™ discussions 
with the on-duty employees undermines FMC™s rebuttal 
case.  After Otero determined that Souers™ interference 

with their work had extended much longer than brief 
conversations tolerated by FMC, he intervened and in-
structed Souers to leave.
 D.  Rule Against Photographing Hospital 
Patients, Property, or Facilities 
In April, after a hospital visitor photographed a patient, 
other visitors, and hospital employees using a cell phone 
camera, FMC began reviewing its policies regarding pa-
tient privacy.  In July, FMC issued an updated portable 

electronic equipment policy, which prohibited the use of 
electronic equipment during worktime and which further 
provided that ﬁ[t]he use of 
cameras for recording images 
of patients and/or hospital eq
uipment, property, or facili-
ties is prohibited.ﬂ  The General Counsel contends that 
this policy violated the Act.  We agree with the judge 

that it does not. 
 FLAGSTAFF MEDICAL CENTER
 663
An employer violates Sec
tion 8(a)(1) when it main-
tains a work rule that reasonably tends to chill employees 
in the exercise of Section 7 rights.  
Lafayette Park Hotel
, 326 NLRB 824, 825 (1998).  In determining whether a 

work rule is unlawful, the Board must, however, ﬁgive 
the rule a reasonable reading.ﬂ  
Lutheran Heritage Vil-
lage-Livonia
, 343 NLRB 646 (2004).  ﬁIt must refrain 
from reading particular phrases in isolation, and it must 
not presume improper interference with employee 
rights.ﬂ  Id.  Under 
Lutheran Heritage Village-Livonia
, a work rule is unlawful if it 
expressly
 restricts Section 7 
activity.  Even if the rule does not expressly restrict Sec-
tion 7 activity, the work rule will be found unlawful upon 
a showing of one of the follo
wing:  (1) employees would 
reasonably construe the language to prohibit Section 7 

activity; (2) the rule was promulgated in response to Sec-
tion 7 activity; or (3) the rule has been applied to restrict 
the exercise of Section 7 rights.  Id. at 647. 
We agree with the judge that FMC™s rule restricting 
photography of hospital property is not unlawfully over-
broad as it does not have a reasonable tendency to inter-

fere with Section 7 activities.  
Lutheran Heritage Vil-
lage-Livonia
, supra.  First, FMC™s rule against photo-
graphing hospital property does not expressly restrict 

Section 7 activity.  Further, like the judge, and contrary 
to our dissenting colleague, we find that employees 
would not reasonably interpret the rule as restricting Sec-

tion 7 activity.  The privacy interests of hospital patients 
are weighty, and FMC has a significant interest in pre-
venting the wrongful disclosure of individually identifia-

ble health information, including by unauthorized pho-
tography.  See, e.g., 42 U.S.C. § 1320d-6 (prohibiting 
wrongful disclosure of individually identifiable health 
information).  Employees would reasonably interpret 
FMC™s rule as a legitimate means of protecting the pri-

vacy of patients and their hospital surroundings, not as a 
prohibition of protected activity.  Finally, there is no evi-
dence that FMC promulgated the rule in response to Sec-

tion 7 activity or that FMC actually applied the rule to 
prohibit Section 7 activity.  The General Counsel does 
not argue, much less establish,
 that any photography that 
predated the rule™s promulgation was protected by Sec-
tion 7.  Accordingly, we shall dismiss this allegation.
 E.  Threat that Unionization Would be Futile 
On June 29, FMC™s president, Bradel, and its vice 
president for ancillary services, Roger Schuler, conduct-
ed a meeting with 25 to 30 
employees in FMC™s dietary 
department.  During the meeting, Bradel asked employ-
ees whether they had any issues or problems, and several 
employees raised employment-related concerns about 
various subjects.
16  Bradel then told employees that he 
appreciated this direct contac
t with them and that it was 
valuable in building their relationship.  Bradel stated that 
he knew about the union campaign, and added that it 

would be difficult to have such direct communication if 
the employees elected a union.  When an employee re-
sponded that the employees
 needed representation, 
Bradel replied that, if there was a union, ﬁI would not be 
negotiating with the unionﬂ or ﬁyou won™t be negotiating 
with me.ﬂ 
The judge dismissed the allegation that this statement 
threatened employees that unionization would be futile, 
finding that employees would reasonably understand it to 
mean that Bradel himself 
would not attend bargaining 
sessions if the Union were elected.  We disagree.  ﬁThe 

test of whether a statement is unlawful is whether the 
words could reasonably be construed as coercive, wheth-
er or not that is the only reasonable construction.ﬂ  
Dou-
ble D Construction Group, Inc.
, 339 NLRB 303, 303Œ
304 (2003), cited with approval in 
Joseph Chevrolet, 
Inc.
, 343 NLRB 7, 8 (2004), enfd. 162 Fed. Appx. 541 
(6th Cir. 2006).  In context, employees could have rea-
sonably construed Bradel™s statement as indicating that 
FMC would not bargain with the Union.  Bradel is the 

Respondent™s highest-ranking 
official, and his declara-
tion that he would not negotiate with a union was made 
in direct response to an 
employee™s assertion that em-
ployees needed union representation.  Given that context, 
employees could reasonably interpret Bradel to mean 
that FMC did not intend to bargain with the Union.  Cf. 

Redwing Carriers, Inc.
, 165 NLRB 60, 83 (1967) (em-
ployer violated Sec. 8(a)(1) 
when company president told 
employees that ﬁhe would not ‚sit down at a table and 
negotiate with the Teamsters™ﬂ). 
We disagree with our dissenting colleague™s assertion 
that the 
only
 reasonable interpretation of Bradel™s remark 
is that Bradel personally would not attend negotiations 
and that others would represent FMC at the bargaining 

table.  Bradel™s remark was not made in the midst of a 
discussion of who, amongst FMC™s officials, would be 
sitting at the bargaining table.  Rather, as stated above, 

Bradel uttered his declaratio
n immediately after an em-
ployee stated that he felt em
ployees needed representa-
tion.  As construed by the dissent, Bradel™s remark is a 

non sequitur.  Employees would more naturally interpret 
it as a comment on the futility of the union representation 
that the employee had just stated was needed.  Accord-

ingly, we reverse the judge and find that Respondent 
                                                           
16 As stated above, we adopt the j
udge™s dismissal of the complaint™s 
allegation that FMC unlawfully so
licited employees™ grievances and 
implicitly promised to remedy them during this June 29 meeting. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 664 
FMC conveyed an implicit threat that unionization would 
be futile. 
F.  Threat to Eliminate Scheduling Flexibility 
FMC has a practice of permitting employees to trade 
shifts, and employees regularly availed themselves of 
this practice.  In June, several employees conversed in 
the diet office in the presence of their supervisor, Lisa 

Dominguez.  Nutrition assistant Heather Craig raised the 
subject of the Union, stating that she thought union rep-
resentation would benefit the employees.  In response, 

Supervisor Dominguez stated th
at she had just returned 
from a meeting with the director of the dietary depart-
ment, Jeanine Drake, who told
 her that ﬁif [the employ-
ees] got the Union in that [they] would no longer be able 
to switch shifts and that [their] schedules would be set.ﬂ  

Craig asked Dominguez whether she was serious, and 
Dominguez reiterated that Director Drake had indeed 
made the comment. 
The judge dismissed this allegation, finding that em-
ployees could have reasonably understood that 
Dominguez™ statement conveyed Drake™s assessment of 

working conditions under a union contract, rather than a 
threat that FMC would retaliate against employees if they 
unionized.  However, the comment was not couched in 

terms of what the Union might try to achieve in bargain-
ing or what terms and conditions might result from good-
faith negotiations.  Rather, Dominguez relayed to em-

ployees Director Drake™s definitive statement that, if the 
Union came in, employees™ scheduling flexibility would 
be lost.  Such a comment ha
s a reasonable tendency to 
interfere with employees™ union activities, and violates 
Section 8(a)(1).  
North Star Steel Co.
, 347 NLRB 1364, 
1365Œ1366 (2006) (employer unlawfully threatened that, 
if the union got in, the employer would no longer have 
the flexibility to reduce hours during an economic down-

turn and would have to lay off employees); 
St. Joseph 
Ambulance Service
, 346 NLRB 1311, 1314 (2006) (em-
ployer violated the Act by stating that ﬁif we voted for a 

union . . . he wouldn™t be able to be as flexible [regarding 
schedules] with students like usﬂ); cf. 
Exelon Generation 
Co.
, 347 NLRB 815, 826 (2006) (employer engaged in 
objectionable conduct by informing employees that 
ﬁmanagement flexibility would be lost and supervisors 
would no longer be able to let an employee leave work 

early or come in lateﬂ). 
G.  Discharge of Michael Conant 
Michael Conant was employed by FMC as a house-
keeper until his discharge on August 1, purportedly for 
excessive absences.  At all relevant times, FMC main-
tained a written attendance policy that provides, ﬁMore 

than three (3) occurrences of
 unscheduled absences with-
in a six (6) month time period 
may
 result in counseling 
and departmental follow-up.ﬂ  (Emphasis added.)  The 
written attendance policy contains a table, reproduced 
below, setting forth potential disciplinary action for a 

given number of unscheduled absences in a rolling 6-
month or 12-month period.  FMC acknowledged that, 
prior to mid-June, it did not strictly impose the discipli-

nary action set forth in the chart. 
 Occurrences 
Action 4 occurrences in any roll-
ing 6 month period, or 7 in 
any 12 month period. 
Verbal warning.  Discus-
sion of extenuating cir-
cumstances or medical 

problems employee may 
be experiencing. 
5 occurrences in any roll-
ing 6 month period, or 8 in 
any 12 month period. 
Written warning.  Discus-
sion of absenteeism; rec-ommend EAP if appropri-
ate. 
6 occurrences in any roll-
ing 6 month period, or 9 in 
any 12 month period. 
Final Warning.  Discus-
sion of possible extenuat-
ing circumstances with employee and Human 
Resources:  possible 3 day 

suspension without pay. 
7 occurrences in any roll-
ing 6 month period, or 10 
in any 12 month period. 
Termination.  Conant received several corre
ctive actions, including a 
verbal warning, a written warning, and a suspension, for 
absences that predated any of
 his union activity.  In July 
2006, Conant received a verbal
 warning because of four 
unscheduled absences in a 6-month period.  In November 
2006, Conant received a written
 warning because of nine 
unscheduled absences in a 6-month period.  Conant had 
an unscheduled absence in mid-January, but FMC did 
not discipline him.  Conant had another unscheduled 

absence in February 2007, and he received a final written 
warning and 3-day suspension for having seven un-
scheduled absences within a 6-month period.  Conant 

had unscheduled absences on May 18, June 13 and 14, 
and July 3Šputting him at 11 absences in 12 monthsŠ
but Conant was not disciplined for any of those absences. 
Starting in early July, Conant began wearing a union 
button to work every day.  On July 27, Conant had his 
12th unscheduled absence in a rolling year, and FMC 
discharged him on August 1, citing those absences.
 We analyze this discriminatory discharge allegation 
under 
Wright Line
, supra at 1083.  Here, Conant engaged 
in union activity when he openly wore a union button in 
the workplace throughout July, and it is undisputed that 
FMC had knowledge of that open union activity. 
Respondent FMC™s union animus is established 
through its numerous violations of Section 8(a)(1).  FMC 
 FLAGSTAFF MEDICAL CENTER
 665
does not except to the judge™s findings that it unlawfully 
created the impression in Ap
ril that its employees™ union 
activities were under surveillance, threatened employees 
in July with unspecified reprisals if they supported the 

Union, surveilled and restricted employees™ union activi-
ty in a break room in August
, and, on repeated occasions, 
instructed employees during
 their performance evalua-
tions not to discuss their wages with others.  We have 
also found that FMC further violated the Act when it 
threatened in June that unionization would be futile, 

threatened in June to eliminate scheduling flexibility, 
interrogated employees about union activity in March 
and August, and threatened an
 employee with layoff in 
August.  Those numerous and varied violations of the 
Act, which occurred relatively close in time to Conant™s 

discharge, fully support a finding of antiunion animus.  
See, e.g., 
Lee Builders, Inc.
, 345 NLRB 348, 349 (2005) 
(inferring animus motivated discharge in part from un-

lawful interrogation); 
BRC Injected Rubber Products, 
311 NLRB 66, 72 (1993) (inferring animus motivated 
refusal to hire in part from repeated acts of interrogation 

and surveillance).  In addition, the timing of Conant™s 
discharge suggests unlawful motivation.  Thus, FMC 
claims that its written attendance policy compelled Co-

nant™s discharge and that it began strictly applying that 
policy after Joe Brown replaced Vivian Kasey as director 
of the environmental services department in mid-June.  

This is belied by the facts.  Conant himself was not dis-
charged for his 11th absence on July 3.  Additionally, 3 
weeks after FMC discharged Conant, it imposed only a 

3-day suspension on housekeeper Monika Thompson for 
having nine absences within a 6-month period, even 
though the written policy called for discharge.
17  Finally, 
after Brown replaced Kasey, FMC continued to impose 
lesser discipline on other employees than that called for 

by the written policy.
18  In light of this record, FMC™s 
claim of strict adherence to the written policy is baseless 
and supports a finding of unlawful motivation.
19                                                            
17 Director Brown testified that 
he did not discharge Thompson be-
cause she had not previously been issued a final warning or 3-day sus-
pension, but the written policy does 
not require such a warning, and 
Brown testified that he 
could have
 discharged her under the policy.  
The point is that FMC did not strictly apply its written policy. 
18 In the following instances, FMC i
ssued lesser discipline than that 
set forth in the chart. On Septembe
r 26, FMC issued Theressa Willis a 
written warning for seven absences in a 6-month period.  On July 12, 
FMC issued Veda Kim a written warning for six absences within a 6-

month period.  On September 26 a
nd October 26, FMC issued verbal 
warnings to Melissa Demers and Joseph Gonzales, respectively, for 
five absences in a 6-month period.  On December 12, FMC issued a 

verbal warning to Joshua Johnson for six absences within a 6-month 
period. 
19 The judge credited Director Joe Brown™s testimony that he was 
not influenced by any of Conant™s union activity when he decided to 
In support of its argument that it satisfied its 
Wright 
Line rebuttal burden of proving that it would have dis-
charged Conant even absent his union activity, Respond-
ent FMC cites its written attendance policy and claims 

that it merely strictly applied that policy, which mandat-
ed Conant™s discharge.  As explained above, the record is 
replete with evidence that FMC 
did not strictly adhere to 
its written attendance policy both before and after Conant 
was discharged.  Cf. 
Hialeah Hospital
, 343 NLRB 391, 
392 (2004) (employer failed to satisfy 
Wright Line
 rebut-
tal burden by pointing to written policy that had gone 
unenforced).  Our dissenting colleague claims that 
FMC™s record of lax enforcement does not undermine its 
rebuttal case because there 
is no evidence that FMC 
failed to discharge any employee who, like Conant, had 

received a final written warning and had amassed un-
scheduled absences  20-percent above the threshold for 
discharge.  However, the burden is not on the General 

Counsel to prove that a similarly situated employee re-
ceived lesser discipline than Conant.  Rather, the burden 
is on FMC to prove that it would have discharged Conant 

even absent his union activity.  Given FMC™s lax en-
forcement of its written policyŠespecially its failure to 
discharge Conant for his 10th and 11th unscheduled ab-

sences before he engaged in open union activityŠwe are 
unable to find that FMC met its rebuttal burden.  Accord-
ingly, we reverse the judge and find that Conant™s dis-

charge violated Section 8(
a)(3) and (1) of the Act. 
H.  Change to Laverne Gorney™s Work Schedule 
We find merit in the General Counsel™s exception to 
the judge™s dismissal of the allegation that the Respond-
ent changed employee Laverne Gorney™s work schedule 
by increasing her weekend shifts in violation of Section 
8(a)(3) and (1).  Gorney worked for FMC for 10 years, 
serving most recently in the 
cafeteria as a dishwasher.  
During 2007, Gorney customarily worked Monday 
through Friday, but occasionally
 worked a weekend shift.  
For example, in May, FMC did not schedule Gorney to 

                                                                                             
discharge Conant.  However, ﬁthe question of motivation where an 
alleged unlawful discharge is involved is not one to be answered by 
crediting or discrediting a respondent™s professed reason for the dis-

charge, and thus we cannot accept ever
y credibility finding by a trier of 
fact as dispositive of that issue.ﬂ  
Charles Batchelder Co.
, 250 NLRB 
89, 89Œ90 (1980).  Rather, that question is one to be resolved based on 

consideration and weighing of all the 
relevant evidence. Id.; see also 
Shattuck Denn Mining Corp. v. NLRB
, 362 F.2d 466, 470 (9th Cir. 
1960) (ﬁself-serving declaration is not conclusive; the trier of fact may 

infer motive from the total circumstances provedﬂ).  We note that 
Brown was not the only decisionmaker or even the final authority re-
garding the decision to discharge C
onant.  Brown recommended to VP 
Schuler that Conant be discharged
, and Schuler reviewed and approved 
that recommendation.  Given these facts, and the ample record of 
FMC™s union animus, we cannot find that Brown™s testimony establish-

es that Conant™s union activity played no role in his discharge. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 666 
work any weekend shifts.  In 
late May, Gorney appeared 
in a prounion advertisement 
in the Arizona Daily Sun, 
and FMC was aware of it.  Be
ginning in early June, FMC 
started assigning Gorney three 
or four weekend shifts per 
month, which, as the judge found, was ﬁvery unusualﬂ 
for Gorney.
20  On the weekend shifts, Gorney had to per-
form some unspecified tasks in addition to her normal 

duty of washing pots and pans.  Around this time, FMC 
also made unspecified changes to the schedules of certain 
unidentified employees. 
The judge found no probativ
e evidence that the change 
in Gorney™s schedule and/or job duties was motivated by 
unlawful considerations.  We disagree. 
The General Counsel satisfied his initial burden of 
demonstrating that Gorney™s union activity was a moti-

vating factor in the schedule change.  
Wright Line
, supra 
at 1083.  Gorney engaged in union activity in late May, 
when she appeared in the prounion newspaper adver-

tisement, and the Respondent learned about it shortly 
thereafter.  As explained above, FMC™s union animus is 
evidenced by its numerous violations of the Act.  Addi-

tionally, we find probative the timing of Gorney™s very 
unusual schedule change, coming as it did on the heels of 
her appearance in the pro-union advertisement.  See, e.g., 

Detroit Paneling Systems, 
330 NLRB 1170, 1170 (2000) 
(relying on suspicious timing in finding that union activi-
ty was motivating factor in discharge).
21 We reject FMC™s claim th
at it changed Gorney™s 
schedule based on the need to have Gorney train other 
employees.  The testimony cited by FMC in support of 

that assertion related not to the unusual weekend shifts 
that began in June, but rather to an increase in Gorney™s 
hours that occurred in late July or August.  And although 
Gorney had worked some week
end shifts in the past, and 
FMC routinely changed employ
ees™ schedules, that does 
not explain FMC™s decision in early June to assign Gor-
ney a ﬁvery unusualﬂ amount of weekend shifts per 
month, just days after she expressed her union support in 

a newspaper ad.  Unlike our dissenting colleague, we 
cannot find that Respondent FMC satisfied its 
Wright 
Line rebuttal burden by showing that, around the time 
that it changed Gorney™s schedule, it made unspecified 
changes to the schedules of other unidentified employ-
ees.  FMC™s evidence is too vague to meet its burden of 

                                                           
20 The Respondent does not except to the judge™s finding that the ad-
ditional weekend assignments were ﬁvery unusualﬂ for Gorney. 
21 We reject Respondent FMC™s argument that Gorney™s schedule 
change did not amount to an adve
rse employment action cognizable 
under the Act.  Which days of the week an employee works certainly 
constitute a term or condition of employment.  Cf. 
Willamette Indus-
tries, 341 NLRB 560, 562 (2004) (change from two shifts to three 
rotating shifts ﬁconstituted a discrimi
natorily motivated adverse change 
in employment conditionsﬂ). 
proving that it would have changed Gorney™s schedule in 
the manner it did, when it did, absent her union activity.  
Accordingly, we find that 
FMC violated Section 8(a)(3) 
and (1) of the Act by assigning Gorney the additional 

weekend shifts. 
I.  Joint Employer 
The complaint alleges that Respondent FMC and Re-
spondent Sodexho are joint employers of the housekeep-
ing employees in FMC™s environmental services depart-
ment and are jointly and severally liable for several of 

the alleged unfair labor practices.
22  We agree with the 
judge that the General Counsel failed to prove a joint-
employer relationship. 
The test for joint-employer status is whether two enti-
ties ﬁshare or codetermine those matters governing the 

essential terms and conditions of employment.ﬂ  
Laerco Transportation
, 269 NLRB 324, 325 (1984).  To estab-
lish a joint-employer relationship, the General Counsel 

must prove that one employer ﬁmeaningfully affects mat-
ters relating to the employment relationship such as hir-
ing, firing, discipline, supervision, and direction of the 

other employer™s employees.ﬂ  Id; see also 
Hobbs & 
Oberg Mining Co.
, 297 NLRB 575, 586 (1990), enfd. 
mem. 940 F.2d 1538 (10th Cir. 1991). 
Here, the judge found that Sodexho™s managers ﬁplay 
no role in formulating policy as it relates to hiring crite-
ria, terms and conditions of employment, rates of pay, 

performance appraisal criteria and raises, and discharge 
and disciplinary criteria,ﬂ finding instead that those mat-
ters were dictated to Sodexho™s managers through 

FMC™s policy manual.  Additionally, the judge found 
that ﬁFMC requires strict c
onformity by Sodexho with all 
FMC policies and guidelines pertaining to the employer-
employee relationship, and Sodexho has no independent 
authority to modify or deviate from the parameters estab-

lished by FMC.ﬂ 
On exception, the General Counsel cites some addi-
tional testimony by FMC™s vice president, Schuler, to the 

effect that Sodexho™s managers and supervisors attended 
FMC meetings and participated in the discussion and 
setting of policies.  However, the General Counsel did 

not elicit any specific information regarding such partici-
pation, and, as stated above, Schuler also testified that 
Sodexho™s managers played 
no role
 in formulating or 
deciding policy as it relates to terms and conditions of 
                                                           
22 Those alleged unfair labor practi
ces include discrimination against 
Michael Conant and Barbara Mesa, su
rveillance of Mesa™s union activi-
ty in March, creation of an impr
ession it was surveilling employees™ 
union activity, and disparaging the Union.  We have dismissed or found 

it unnecessary to pass on all of those allegations, except that we have 
found that Conant was unlawfully discharged. 
 FLAGSTAFF MEDICAL CENTER
 667
employment.  That record do
es not provide a sufficient 
basis for finding joint-employer status. 
Likewise, the evidence regarding Sodexho™s role in 
hiring, discharging, disciplining, supervising, and evalu-

ating housekeepers does not establish that Sodexho 
shared or codetermined essential terms and conditions of 
employment.  Contrary to our dissenting colleague™s as-

sertion, joint-employer status is not established merely 
because Sodexho™s managers interviewed candidates and 
made recommendations to FMC about whom to hire and 

fire.  Lee Hospital, 300 NLRB 947, 949 fn. 13, 950 
(1990) (company™s role in recommending applicants for 
hire insufficient to establis
h joint employer relationship); 
AM Property Holding Corp.
, 350 NLRB 998, 1002 
(2007) (same), order modified 352 NLRB 279 (2008), 

supplemented 355 NLRB 735 (2010), enfd. in relevant 
part 2011 WL 3252308 (2d Cir. 2011); 
Martiki Coal 
Corp.
, 315 NLRB 476, 478 (1994) (same).
23  FMC re-
tained final authority over hiring decisions, and there is 
no evidence that any Sodexho official hired or dis-
charged an employee withou
t FMC™s approval. Indeed, 
as our dissenting colleague acknowledges, FMC did not 
approve all of Sodexho™s hiring recommendations.  So-
dexho™s limited authority to make recommendations to 

FMC officials, consistent with FMC™s policies and sub-
ject to FMC™s final approval, is insufficient to prove 
joint-employer status. 
We further find that the General Counsel has failed to 
establish that Sodexho™s daily supervision of the house-
keeping employees™ work gave rise to a joint-employer 

relationship.  ﬁThe Board has held that evidence of su-
pervision that is ‚limited and routine™ in nature does not 
support a joint employer finding.ﬂ  
AM Property Holding 
Corp.
, supra at 1001 (quoting 
G. Wes Ltd. Co.
, 309 
NLRB 225, 226 (1992)).  Supervision is found ﬁlimited 

and routineﬂ where the supervisor™s instructions consist 
primarily of telling employees what work to perform, or 
where and when to perform the work, but not how to 

perform it.  Id.  The General Counsel and our dissenting 
colleague fail to point to evidence that Sodexho™s super-
vision extended beyond the limited and routine. 
The reliance of the General Counsel and our dissenting 
colleague on Sodexho™s role in employee evaluations is 
likewise unavailing.  Although Sodexho™s supervisors 

evaluate the housekeepers, it is undisputed that they do 
                                                           
23 Computer Associates International
, 332 NLRB 1166 (2000), enf. 
denied 282 F.3d 849 (D.C. Cir. 2002), relied upon by the General 
Counsel, is distinguishable.  In that case, Computer Associates ﬁdirectly 
hiredﬂ engineers who were employed 
by Cushman.  Id. at 1168.  In 
adopting the judge™s finding of joint-
employer status, the Board ﬁplaced 
particular relianceﬂ on Computer Associates™ role in hiring Cushman™s 
engineers as well as its ﬁongoing, close, and substantial supervisionﬂ of 

them.  Id. at 1166 fn. 2. 
so based on criteria established by FMC.  In addition, 
FMC, not Sodexho, determines the amount of annual 
wage increases.  Sodexho has no authority to depart from 
FMC™s evaluation criteria or adjust the amount of the 

annual increases decided upon by FMC.  Regarding dis-
ciplinary matters, 
there is no evidence that Sodexho, 
without input and approval from FMC, has suspended or 

discharged a housekeeper or codetermined disciplinary 
standards.  Cf. 
Lee Hospital
, 300 NLRB at 949Œ950 
(company™s limited disciplinary authority to give oral 

and written reprimands insuff
icient to establish joint-
employer status). 
Our dissenting colleague relies heavily on the man-
agement agreement betwee
n FMC and Sodexho, which 
requires FMC to ﬁhire, discharge, or discipline super-

vised employees upon Sodexho™s reasonable request if 
such action is in accordan
ce with FMC™s employment 
policies and procedures.ﬂ   However, ﬁ[i]n assessing 

whether a joint-employer relationship exists, the Board 
does not rely merely on the existence of such contractual 
provisions, but rather looks to the actual practice of the 

parties.ﬂ  
AM Property Holding Corp.
, supra at 1000.  As 
explained above, the actual practice of the parties did not 
involve Sodexho codetermining essential terms and con-

ditions of employment of the housekeeping employees.  
Moreover, even the terms of the management agreement 
themselves undermine the General Counsel™s claim of 

joint-employer status.  Under the provision, Sodexho™s 
request must be reasonable 
and consistent with FMC™s 
policiesŠwhich, as explained above, Sodexho had no 

role in formulating.  Finally, the inclusion of an indemni-
fication clause in the management agreement between 
FMC and Sodexho simply does not establish that So-
dexho and FMC shared or codetermined essential terms 
and conditions of employment.  For these reasons, we 

affirm the judge™s finding that
 joint-employer status has 
not been established here.
24 III.  AMENDED REMEDY
 Having found that Respondent FMC has engaged in 
certain unfair labor practices, we shall order it to cease 
and desist and to take certain affirmative action designed 

to effectuate the policies of the Act.  Specifically, having 
found that the Respondent has violated Section 8(a)(3) 
and (1) by discharging Michael Conant, we shall order 

Respondent FMC to offer him full reinstatement to his 
former job, or if that job no longer exists, to a substan-
tially equivalent position, without prejudice to his senior-

                                                           
24 Chairman Liebman joins the majo
rity opinion on this issue, con-
sistent with the Board™s 
current joint-employer doc
trine.  While she has 
questioned that doctrine, see, e.g., 
AM Property Holding Corp.
, 350 
NLRB at 1011Œ1012, she believes that th
e result reached here is correct 
under existing law. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 668 
ity or any other rights or privileges previously enjoyed, 
and to make him whole for any loss of earnings and other 
benefits suffered as a result of the discrimination against 
him.  Backpay shall be computed in accordance with 

F. W. Woolworth Co.
, 90 NLRB 289 (1950), with inter-
est at the rate prescribed in 
New Horizons for the Retard-
ed, 283 NLRB 1173 (1987), compounded daily as pre-
scribed in 
Kentucky River Medical Center
, 356 NLRB 6 
(2010).  In addition, Respondent FMC shall be required 
to remove from its files any references to Conant™s un-

lawful discharge, and to notify him in writing that this 
has been done and that the discharge will not be used 
against him in any way. 
Having found that Respondent FMC unlawfully 
changed employee Laverne Gorn
ey™s work schedule, we 
shall order it to rescind the shift change, to remove from 
its files any references to her unlawful schedule change, 
and to notify her in writing that this has been done and 

that the schedule change will not be used against her in 
any way. 
ORDER 
The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified and set forth in full below and orders that the 

Respondent, Flagstaff Medica
l Center, Inc., Flagstaff, 
Arizona, its officers, agents, successors, and assigns, 
shall 
1.  Cease and desist from 
(a) Coercively interrogating employees about their un-
ion membership, activities, sympathies, and/or support. 
(b) Placing employees under surveillance while they 
engage in union or other protected concerted activities. 
(c) Warning employees that they should be careful 
about associating w
ith union advocates. 
(d) Directing employees not to discuss their wages 
with other employees. 
(e) Threatening employees th
at if the Union negotiates 
a raise for employees, budgetary considerations would 

cause the layoff of recently hired employees. 
(f) Threatening employees that selecting a union repre-
sentative would be futile. 
(g) Threatening to elimin
ate employees™ scheduling 
flexibility if employees select a union representative. 
(h) Prohibiting employees from engaging in union ac-
tivity in the emergency department break room. 
(i) Discharging, changing the work shift, or otherwise 
discriminating against employees for supporting the Un-

ion or any other labor organization. 
(j) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
Michael Conant full reinstatemen
t to his former job or, if 
that job no longer exists, to a substantially equivalent 
position, without prejudice to his seniority or any other 
rights or privileges previously enjoyed. 
(b) Make Michael Conant whole for any loss of earn-
ings and other benefits suffered as a result of the discrim-
ination against him, in the manner set forth in the remedy 

section of the judge™s decision
 as amended in this deci-
sion. (c) Rescind the unlawful change to Laverne Gorney™s 
work schedule. 
(d) Within 14 days from the date of this Order, remove 
from its files any reference to
 the unlawful discharge and 
unlawful schedule change, and within 3 days thereafter, 
notify Conant and Gorney in writing that this has been 

done and that the discharge and shift change will not be 
used against them in any way.  
(e) Within 14 days after service by the Region, post at 
its Flagstaff, Arizona facility copies of the attached no-
tice marked ﬁAppendix.ﬂ
25  Copies of the notice, on 
forms provided by the Regional Director for Region 28, 

after being signed by the Respondent™s authorized repre-
sentative, shall be posted 
by the Respondent and main-
tained for 60 days in conspicuous places including all 

places where notices to employees are customarily post-
ed.  In addition to physical posting of paper notices, no-
tices shall be distributed elect
ronically, such as by email, 
posting on an intranet or internet site, and/or other elec-
tronic means, if the Respondent customarily communi-
cates with its employees by 
such means.  Reasonable 
steps shall be taken by the Respondent to ensure that the 
notices are not altered, defaced, or covered by any other 

material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed the facilities involved
 in these proceedings, the 
Respondent shall duplicate and mail, at its own expense, 
a copy of the notice to all 
current employees and former 
employees employed by the 
Respondent in since March 
31, 2007. 
(f) Within 21 days after service by the Regional Of-
fice, file with the Regional 
Director for Region 28 a 
sworn certification of a resp
onsible offici
al on a form 
provided by the Region attesting to the steps that FMC 
has taken to comply. 
                                                            
25 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 FLAGSTAFF MEDICAL CENTER
 669
MEMBER PEARCE
, dissenting in part. 
When its employees engaged in protected organiza-
tional activities, Flagstaff Medical Center, Inc. (Re-
spondent FMC) responded with a series of unlawful ac-

tions that interfered with their Section 7 rights.  I concur 
in the majority™s findings that FMC unlawfully interro-
gated employees about union activities; prohibited them 

from discussing their wages; surveilled and restricted 
their union activity; created the impression of surveil-
lance; and threatened employ
ees on numerous occasions.  
Additionally, I join the majority™s findings that FMC 
unlawfully discriminated against Michael Conant and 
Laverne Gorney because of
 their union activities. 
Contrary to my colleagues, I would additionally find 
that Respondent FMC violated Section 8(a)(3) and (1) of 

the Act by changing employee Lydia Sandoval™s work 
shift and by issuing a negative performance appraisal to 
employee Paula Souers because of their union activities, 

and violated Section 8(a)(1) of the Act by promulgating 
and maintaining a rule banning all photography in the 
workplace.  I also dissent from
 the majority™s finding that 
Respondent FMC and Respondent Sodexho are not joint 
employers of the housekeepers
 in the environmental ser-
vices department.
1 A.  Change to Lydia Sandoval™s Work Shift 
Respondent FMC transferre
d employee Lydia Sando-
val from the day shift to the afternoon shift a mere 2 

weeks after she expressed her union support to a manag-
er in response to an interrogation my colleagues agree 
was unlawful.  Contrary to my colleagues, I would also 

find that the shift change vi
olated Section 8(a)(3) and (1) 
of the Act.  The General Counsel satisfied his initial bur-
den of proving that Sandoval™s union support was a mo-
tivating factor in the shift change.  
Wright Line
, 251 
NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), 

cert. denied 455 U.S. 989 (1982).  Sandoval™s union ac-
tivity and FMC™s knowledge of it are indisputable.  In 
March, under unlawful questioning, Sandoval revealed to 

FMC™s director of the dietar
y department, Jeanine Drake, 
that she would support the Union and that she thought 
the Union would be better for everybody.  FMC™s union 

animus is established through its many and varied viola-
tions of Section 8(a)(1), including its unlawful threats, 
surveillance, interrogations, and restrictions on union 

activity.  The suspicious timing of the shift changeŠa 
mere 2 weeks after Sandoval 
revealed her union support 
to DrakeŠalso constitutes strong evidence that FMC 

was unlawfully motivated.
2                                                            
1 I agree with the remainder 
of the majority decision. 
2 The judge dismissed the 8(a)(3) 
allegation after he credited Super-
visor Auggie Robledo™s testimony that union activity played no role in 
The burden thus shifted to FMC to prove that it would 
have changed Sandoval™s shift in March even absent her 
union support.  
Wright Line
, supra at 1083.  The Board 
has long held that ﬁ[a]n employer cannot simply present 

a legitimate reason for its actions but must persuade by a 
preponderance of the evidence that the same action 
would have taken place even in the absence of the pro-

tected conduct.ﬂ  
Key Food, 336 NLRB 111, 112 (2001) 
(citations omitted).  FMC claims to have changed Sand-
oval™s shift in part because she had a history of being 

absent from her workstation for 30 minutes or more.  
However, FMC had received complaints about Sando-
val™s absences long before changing her shift and did not 
even mention that conduct wh
en it informed her of the 
change.  Nor did she receive
 any discipline for the al-
leged infractions.  Importantly, FMC also fails to explain 
how a shift change would remedy the purported problem, 
especially in light of the fact that it did not inform her 

that it was a reason for the shift change.  FMC further 
claims that it changed Sandoval™s shift in part to improve 
efficiency and productivity, 
as it was simultaneously 
transferring a presentation ch
ef from the afternoon shift 
to the day shift.  However, FMC fails to explain why the 
change in the presentation che
f™s shift necessitated a shift 
change for a cook, much less 
that it would have selected 
Sandoval among the cooks absent her union activity.  
Finally, FMC claims to have partially relied on the fact 

that Sandoval had catering kn
owledge that she could use 
on the afternoon shift.  But that explanation is under-
mined by the fact that FMC offered to let Sandoval re-

main on the morning shift if she would agree to become 
a dishwasher.  Put simply, FMC™s hodgepodge of prof-
fered justifications amount to nothing more than pretext, 
with the true reason for her transfer being retaliation for 
union support. 
B.  Negative Appraisal Given to Paula Souers 
Similarly, I would find that Respondent FMC violated 
Section 8(a)(3) and (1) of the Act by issuing a negative 

performance appraisa
l to nutrition assistant Paula Souers, 
who, as the judge found, was ﬁone of the Union™s most 
active proponents.ﬂ  While serving as a union ﬁorganiz-

er,ﬂ she gave union information to employees, handed 
out flyers, answered employees™ questions, and went to 
union meetings.  She sometimes wore a union button at 

work.  Souers took leave from work during July and vis-
                                                                                             
the shift change, stating ﬁthere is 
no contrary evidence.ﬂ  As explained 
in the majority opinion, the question of
 motivation here is not one to be 
answered by crediting a decisionmake
r™s testimony that union activity 
played no role in an adverse action.  See 
Charles Batchelder Co.
, 250 
NLRB 89, 89Œ90 (1980).  For the reasons I stated above, a proper ap-
plication of Wright Line
 reveals that Sandoval™s union activity was a 
motivating factor in the shift change. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 670 
ited the hospital™s cafeteria, where she solicited employ-
ees to sign an election petition.  Director Drake observed 
Souers soliciting signatures at least twice.  In late July, 
Souers, who was off-duty, spoke with three on-duty 

kitchen employees for approximately 30 minutes.  Su-
pervisor Frances Otero observed Souers™ interactions on-
and-off during this period and eventually approached and 

instructed her not to disrupt working employees.  Souers 
departed immediately. 
On July 30, Director Drake sent an email to Vice Pres-
ident Roger Schuler and Patricia Crofford, the vice pres-
ident of human resources fo
r FMC™s parent company, 
Northern Arizona Healthcare, reporting that she had ob-
served Souers and a coworker in the dining room and 
patio area where ﬁ[i]t appeared
 they were trying to get 
employees to sign something.ﬂ  Less than 2 weeks later, 
on August 10, Director Drake gave Souers her annual 
performance evaluation.  Drake rated Souers a ﬁ2,ﬂ a 

negative rating indicating ﬁneeds improvement,ﬂ in the 
ﬁLegal Issuesﬂ element.   
The appraisal commentary stat-ed, ﬁYou need to conduct off work business in public 

areas and not interfere with employee [sic] during their 
shifts.ﬂ
3 The General Counsel easily satisfied his initial 
Wright 
Line burden of proving that Souers™ union activity was a 
motivating factor in her negative performance appraisal.  
It is undisputed that Souers engaged in extensive union 

activity and that FMC had knowledge of it.  FMC™s un-
ion animus is established through its many instances of 
unlawful threats, surveillance, interrogations, and re-

strictions on union activity.  Additionally, Director 
Drake™s July 30 email, reporting to upper management 
on Souers™ solicitation of employee signatures, strongly 
suggests that the negative appraisal, given just 2 weeks 
later, was connected to Souers™ union activity.  FMC 

claims it issued the negative rating because of the late-
July incident in which Souers 
interfered with
 the work of 
several on-duty employees.  But that incident has no rel-

evance to any of the evaluation factors encompassed by 
the ﬁLegal Issuesﬂ element,
 which focuses on complying 
with Federal and State laws and safeguarding privacy 

and confidentiality.
 4  Second, Director Drake admitted 
                                                           
3 Drake testified without contradic
tion that this comment was a ref-
erence to the late July 
instance in which Otero warned Souers against 
interfering with the work of on-duty employees. 
4 The evaluation factors in the ﬁLegal
 Issuesﬂ element are:  (1) Main-
tains and respects confidentiality a
nd ensures privacy in all matters 
pertaining to patients and their care, as well as matters related to em-
ployees and hospital business; (2) Ensu
res that appropriate consents for 
care and authorizations to obtain or release information are obtained; 
(3) Understands and supports current State and Federal rules, regula-
tions, policies, and employment la
ws; (4) Performs all obligations 
required by the NAH Corporate comp
liance program including report-
that FMC had encountered ﬁthis kind of problem . . .  
before, where employees were kind of socializing too 
much at work,ﬂ and that she had not included negative 
comments in those employees™ appraisals.  Although 

Drake testified that Souers™ incident was unique because 
her conversations lasted 30 minutes, Supervisor Otero 
observed and tolerated them for that period, when she 

could easily have stopped them sooner.  Moreover, 
Souers departed immediately when asked.  Not surpris-
ingly, none of the on-duty employees who participated in 

those conversations received 
negative ratings because of 
the incident.  On this record, I would find that the nega-
tive rating was retaliatory and violated the Act. 
C.  Ban on Photography 
Under 
Lutheran Heritage Village-Livonia
, 343 NLRB 
646, 646 (2004), ﬁan employer violates Section 8(a)(1) 
when it maintains a work rule that reasonably tends to 
chill employees in the exercise of their Section 7 rights.ﬂ  

FMC maintained a work rule providing, ﬁ[t]he use of 
cameras for recording images of patients and/or hospital 
equipment, property, or facilities is prohibited.ﬂ  Em-

ployees would reasonably construe the rule as prohibit-
ing all photography of hospital property, including pho-
tography performed in concert for mutual aid or protec-

tion.  PhotographyŠlike solicitation, distribution, and 
audio recordingŠis protected by Section 7 if employees 
are acting in concert for their mutual aid or protection 

and no overriding employer in
terest is present.  Cf. 
Ha-
waii Tribune-Herald
, 356 NLRB 661, 661, 663 (2011) 
(employer promulgated and maintained an overly broad 

rule prohibiting employees from making secret audio 
recordings).  For example, Section 7 would protect two 
employees who concertedly photographed an unsafe 
working condition, such as a 
smoking electrical outlet, to 
document it and press for its repair.  FMC™s ban, which 

is absolute, would reasonably tend to restrain such pro-
tected photography.  Ther
efore, it violates Section 
8(a)(1).  The majority dism
isses this allegation because 
the rule does not explicitly restrict conduct protected by 
the Act and because FMC has not yet applied the rule to 
prohibit photography that is protected by the Act.   Clear-

ly, however, the rule violates Section 8(a)(1) given that 
employees would reasonably construe the rule™s lan-
guage to prohibit Section 7 activity.  
Lutheran Heritage 
Village-Livonia, 
supra.
5                                                                                              
ing violations of corporate compliance to supervisor or designee when 
indicated and assisting other depa
rtments/employees with compliance 
issues as may be applicable; and (5) Complies with Patient Rights 
(Hospital Policy # 190Œ02), if applicable. 
5 Respondent FMC could have av
oided a violation by including a 
caveat that its rule does not apply to conduct protected by the Act.  See 
Lutheran Heritage Village
, 343 NLRB at 652 fn. 7 (then-Member 
 FLAGSTAFF MEDICAL CENTER
 671
D.  Joint Employer 
Unlike my colleagues, I would find that the General 
Counsel demonstrated that
 Respondent FMC and Re-
spondent Sodexho constituted joint employers of FMC™s 

housekeeping employees.  Consequently, I would find 
that the Respondents are jointly and severally liable for 
the unlawful discharge of Michael Conant. The record 

demonstrates that Sodexho™s managers and supervisors 
codetermined essential terms and conditions of employ-
ment of FMC™s housekeepers, including their hire, dis-

charge, discipline, and performance appraisals.  See 
Laerco Transportation
, 269 NLRB 324, 325 (1984) (ﬁev-
idence must show that one 
employer meaningfully af-
fects matters relating to the employment relationship 
such as hiring, firing, discipline, supervision, and direc-

tion of the other employer™s employeesﬂ).  Importantly, 
the management agreement ex
pressly contemplates shar-
ing of control over FMC employees™ essential terms and 

conditions, 
requiring
 FMC to ﬁhire, discharge, or disci-
pline supervised employees upon Sodexho™s reasonable 
request if such action is in accordance with FMC™s em-

ployment policies and procedures.ﬂ  When considered 
along with the Respondents™ actual practice of sharing 
control over employees™ terms and conditions, this con-

tractual provision fully supports a finding that FMC and 
Sodexho are joint employers. 
In actual practice, Sodexho™s managers played a major 
role in the hiring of FMC™s housekeepers.  A Sodexho 
manager, not an FMC manager, interviewed and evaluat-
ed applicants and recommended well-qualified candi-

dates to FMC™s human resources department for hire.  
Although FMC signed off on hiring decisions, the record 
indicates that Sodexho was the driving force behind 
them.  Of the 15 applicants whom Sodexho Manager Joe 
Brown recommended for hire, FMC hired 14.
6  So-
dexho™s managers had authority to discipline FMC 
housekeepers, and they exercised that authority when, for 
example, Sodexho Director
s Vivian Kasey and Joe 
Brown issued warnings to FMC employees for unsched-
uled absences.  Sodexho likewise shared control over 
discharge decisions.  Although Sodexho™s managers did 

not have final authority to discharge FMC employees, 
Director Brown recommended two employees for dis-
                                                                                             
Liebman, dissenting) (ﬁif the prohibi
ted conduct is of a kind so general 
as to imply that protected activity 
may be encompassed, an employer 
can easily eliminate the ambiguity by 
adding a statement to its rule that 
the prohibition does not apply to conduct that is protected under the 
National Labor Relations Actﬂ). 
6 Additionally, the record suggests that FMC did not hire any house-
keeper whom a Sodexho manager did 
not recommend for hire.  Contra-
ry to the assertion of my colleagues 
in the majority, the fact that FMC 
rejected a single hiring recommenda
tion by Sodexho does not preclude 
a finding of joint-employer status. 
charge and FMC adopted his recommendations.  So-
dexho™s control over employee tenure is further evi-
denced by Director Brown™s testimony that, although he 
was  to have discharged Theressa Willis for excessive 

absences under FMC™s attend
ance policy, he decided, 
apparently without any input from FMC™s officials, to 
merely issue a written warning.  Regarding performance 

appraisals, Sodexho™s managers and supervisors evaluat-
ed the performance of FMC™s housekeepers, placing 
them in one of several performance categories.  So-

dexho™s performance evaluations were particularly im-
portant because an FMC employee™s merit wage increase 
depended upon the performance category in which he 
was placed.  Finally, Sodexho™s managers provided day-
to-day supervision of the housekeepers™ work and the 

Sodexho director established employees™ work sched-
ules. 
Lee Hospital
, 300 NLRB 947 (1990), heavily relied on 
by the judge and my colleagues, is distinguishable.  Un-
like here, the management agreement in that case did not 
require the direct employer to hire, discharge, or disci-
pline its employees at the reas
onable request of the puta-
tive joint employer.  Thus, th
at case lacked a clear con-
tractual arrangement between the two employers express-

ly providing for codetermination of the most essential of 
terms and conditions.  Additionally, whereas the putative 
joint employer in 
Lee Hospital, 
supra, did not set the 
employees™ work schedules, here, the housekeepers™ 
schedules were made by Sodexho™s managers.  Finally, 
in finding that the putative joint employer™s day-to-day 

supervision of the nurses did not compel a finding of 
joint-employer status in 
Lee Hospital
, the Board empha-
sized that such supervision 
ﬁrelated to the physician-
nurse relationship and patient care issues.ﬂ  Id. at 950.  
Here, the employees at issues are housekeepers, not med-

ical personnel, and the General Counsel has not shown 
that Sodexho™s supervision is limited to patient-care is-
sues. Only by downplaying Sodexho™s role in the sharing of 
control over essential terms and conditions and by ignor-
ing the clear import of the management agreement does 

the majority erroneously conclude that the General 
Counsel failed to establish a joint-employer relationship 
here. 
For the reasons above, I respectfully dissent in part. 
 MEMBER HAYES, dissenting in part. 
Contrary to the majority, I would adopt the judge™s 
dismissals of complaint allegations that the Respondent 
threatened employees that unionization would be futile in 

violation of Section 8(a)(1) of the Act and unlawfully 
discriminated against prounion employees Michael Co-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 672 
nant and Laverne Gorney in violation of Section 8(a)(3) 
and (1) of the Act.
1 A.  Bradel™s Alleged Threat 
In my view, employees would not reasonably under-
stand FMC President Bill Bradel™s June 29 comments as 
a threat that unionization would be futile.  As described 
more fully by the judge, Bradel and Roger Schuler, 

FMC™s vice president for ancillary services, conducted a 
meeting with approximately 25 employees.  The employ-
ees raised numerous workplace issues, and Schuler ad-

dressed several on the spot while deferring consideration 
of others.  After the substantive discussions, Bradel told 
the employees that he ﬁappr
eciated the direct contactﬂ 
with them and that such direct communication would be 
difficult if they decided to unionize.  Bradel added that 

he thought that unionization was not necessary for FMC.  
An employee then spoke up and said that he felt that em-
ployees needed representation.  Bradel responded along 

the lines that, if there was a union, ﬁI would not be nego-
tiating with the unionﬂ or ﬁyou won™t be negotiating with 
me.ﬂ  The General Counsel alleges that Bradel™s latter 

statement(s) effectively th
reatened that unionization 
would be futile. 
The judge correctly dismissed this allegation, reason-
ing that employees would reas
onably understand Bradel 
to mean precisely what he saidŠthat 
he personally 
would not be negotiating with the Union.  My colleagues 

stretch Bradel™s words beyond their reasonable meaning 
to infer a threat that 
FMC, as a corporate entity, would 
refuse to negotiate with the Union.  Bradel referred to 

himself onlyŠnot to FMC more broadly.  Moreover, the 
discussion leading up to his statement reinforces that 
Bradel was referring to hims
elf only.  Bradel had just 
finished telling employees that he appreciated having 
direct contact with them and 
that such contact would be 
difficult with a union representing them.  The tenor of 
the discussion, focused as it was on direct contact be-
tween Bradel and the employees, was not changed by an 

employee™s intervening remark that he felt that employ-
ees needed representation.  In this context, employees 
would understand Bradel as communicating merely that 

he personally would not be present at the bargaining ta-
ble and that others would represent FMC during negotia-
tions. 

                                                           
1 I would find it unnecessary to pass on complaint allegations that 
Respondent FMC unlawfully interr
ogated employee Lydia Sandoval on 
two occasions.  Any such findings of violations would be cumulative of 

other violations found a
nd would not materially affect the remedy.  I 
join the majority opinion as to th
e complaint™s remaining allegations. 
B.  Discharge of Michael Conant 
In February 2007, employ
ee Michael Conant received 
a final written warning and 3-day suspension for having 
seven unscheduled absences within a 6-month period.   

On July 27, 2007, he committed his 12th unscheduled 
absence in a rolling 12-month period, for which he was 
discharged on August 1, co
nsistent with FMC™s written 
attendance policy. 
The judge credited the testimony of Joe Brown, direc-
tor of the environmental services department, that Brown 

was not influenced by any of Conant™s union activity 
when he decided to recommend that Conant be dis-
charged for his excessive un
excused absences.  Brown™s 
recommendation was reviewed and approved by FMC™s 
vice president, Roger Schuler.  I am not persuaded that 

the general evidence of Respondent™s animus against 
union activity outweighs Brown™s credible testimony, 
and I would therefore find that the General Counsel did 

not meet his initial 
Wright Line
 burden of proving unlaw-
ful motivation.
2  However, even assuming arguendo that 
the General Counsel has met his burden of proving that 

Conant™s union activity did play a role in his discharge, I 
would dismiss the complaint allegation because the Re-
spondent demonstrated that it would have discharged 

Conant for excessive absen
ces even absent his union 
activity.  As the judge found and the General Counsel 
concedes, ﬁConant™s absenteeism warranted his dis-

charge in accordance with FM
C™s policy.ﬂ  As explained 
above, FMC™s written attendance policy calls for an em-
ployee™s discharge upon 10 unexcused absences in any 

rolling year.  Conant™s 12 unscheduled absences exceeds 
that termination threshold by 20 percent.  In light of that 
record, and the judge™s findin
g that Brown, from the be-
ginning of his tenure as director of environmental ser-
vices, ﬁattempted to enforce FMC™s policies with con-

sistency because it was important that all employees be 
treated equally,ﬂ leads inevitably to the conclusion that 
FMC would have discharged Conant had not engaged in 

any union activity. 
My colleagues incorrectly co
nclude that FMC™s rebut-
tal case is undermined by incidents of alleged lax en-

forcement of FMC™s written attendance policy.  Howev-
er, none of the cited incidents involve anything close to 
Conant™s egregious record of absenteeism.  Unlike Co-

                                                           
2 Wright Line
, 251 NLRB 1083, 1089 (1980), enfd. 662 F.3d 899 
(1st Cir. 1981), cert. denied 455 U.S. 989 (1982). 
Charles Batchelder Co.
, 250 NLRB 89 (1980), cited by the majority, 
states that the credited testimony of a respondent™s witness as to the 
reason for a discharge is not dispos
itive of the ultimate question of 
motivation.  That certainly does not preclude consideration of such 

testimony when weighing all of the 
relevant evidence on this question, 
or the possibility that other evid
ence does not outweigh the credited 
testimony. 
 FLAGSTAFF MEDICAL CENTER
 673
nant, none of the cited individuals had received a 
final 
written warning
 for absenteeism followed by additional 
unexcused absences putting them 20 percent over the 
discharge threshold.  For these reasons, I would dismiss 

this allegation. 
C.  Change of Laverne Gorney™s Work Schedule 
Assuming arguendo that the General Counsel proved 
that employee Laverne Gorney™s union activities were a 
motivating factor in the decision to assign her four week-
end shifts in June 2007, I also find that Respondent FMC 

proved that it would have assigned her those shifts even 
absent her union activities.  Accordingly, I would adopt 
the judge™s dismissal of this complaint allegation.  
Wright Line
, supra. 
FMC maintains a policy that ﬁemployees may be re-
quired to work different hours,
 shifts, overtime, holidays, 
and weekends, as the workload necessitates [and] . . . 
[t]here can be no guarantee that an employee will remain 

on any of the three shifts or that the employee will have 
certain days off.ﬂ  As the judge found, and consistent 
with that policy, FMC unilaterally changed the work 

schedules of its employees, including Gorney, over the 
years.  Indeed, while Gorney
 typically worked Monday 
through Friday, she was assign
ed weekend shifts ﬁquite a 
fewﬂ times in the year prior to her union activity.  Hence, 
the four weekend shifts in June (of the 20 total shifts she 
worked that month) were not unprecedented.  Critically, 

Gorney herself acknowledged at the hearing that FMC 
changed the work schedules of other employees at the 
same time it gave her the additional weekend shifts in 

June, and there is 
no allegation
 that those other, contem-
poraneous schedule changes were unlawful.  My col-
leagues give short shrift to these contemporaneous 
changes.  I would rely on them to find that Gorney™s 
schedule change was part of FMC™s normal course of 

business.  Consequently, I would adopt the judge™s dis-
missal of this allegation. 
APPENDIX NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 

this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT 
coercively interrogate you about your 
own or other employees™ union membership, activities, 

sympathies, or support. 
WE WILL NOT 
engage in surveillance of your union or 
other protected concerted activities. 
WE WILL NOT 
warn you that you should be careful 
about associating w
ith union advocates. 
WE WILL NOT 
direct you not to discuss your wages 
with other employees. 
WE WILL NOT 
threaten you that if the Union negotiates 
a raise for employees, budgetary considerations would 
cause the layoff of recently hired employees. 
WE WILL NOT 
threaten you that selecting a union repre-
sentative would be futile. 
WE WILL NOT 
threaten to eliminate your scheduling 
flexibility if you select a union representative. 
WE WILL NOT 
prohibit you from engaging in union ac-
tivity in the emergency department break room. 
WE WILL NOT 
discharge you, change your work sched-
ule, or otherwise discriminate against you for supporting 
the Union or any other labor organization. 
WE WILL NOT 
in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
listed above. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Michael Conant full reinstatement to his 
former job or, if that job no
 longer exists, to a substan-
tially equivalent position, without prejudice to his senior-
ity or any other rights or privileges previously enjoyed. 
WE WILL make Michael Conant whole for any loss of 
earnings and other benefits suffered as a result of the 
discrimination against him, less any net interim earnings, 
plus interest. 
WE WILL rescind the change to Laverne Gorney™s 
work schedule. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to Conant™s 
unlawful discharge and Gorney™s schedule change, and 
WE WILL
, within 3 days thereafter, notify them in writing 
that this has been done and that the discharge and sched-
ule change will not be used against them in any way. 
 FLAGSTAFF MEDICAL 
CENTER, INC.   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 674 
Mara-Louise Anzalone, Esq., 
for the General Counsel.
 Steven D. Wheeless 
and Alan M. Bayless Feldman, Esqs. (Step-
toe & Johnson LLP), 
of Phoenix, Arizona, for the Respond-
ents. 
Stanley M. Gosch, Esq. (Ric
hard Rosenblatt & Associates, 
L.L.C.), 
of Greenwood Village, Colorado, for Communica-
tions Workers of America. 
Donald W. Nielsen, Esq., 
of Fresno, California, for California 
Nurses Association. 
DECISION 
STATEMENT OF THE 
CASE GERALD A. WACKNOV
, Administrative Law Judge. Pursuant 
to notice a hearing in this matter was held before me in Flag-
staff, on 16 days between the da
tes of May 6 and September 25, 
2008. The captioned charges filed by Communication Workers 
of America, Local Union 7019, AFLŒCIO (CWA), were filed 
between the dates of August 7, 2007, and January 14, 2008.  
The charge filed by National Nurses Organizing Commit-
tee/California Nurses Association (CNA) was filed on Septem-
ber 4, 2007.  On February 29, 
2008, the Regional Director for 
Region 28 of the National Labor Relations Board (the Board) 
issued a final complaint and notice of hearing, entitled ﬁThird 
Consolidated Complaint and Notice of Hearing,ﬂ alleging vio-
lations by Flagstaff Medical Cent
er, Inc. (Respondent or FMC), 
and Sodexho America, LLC (Respondent or Sodexho) of Sec-
tion 8(a)(1) and (3) of the Nati
onal Labor Relations Act (the 
Act). The Respondents, in their answers to the complaint, duly 
filed, deny that they have violated the Act as alleged. 
The parties were afforded a full opportunity to be heard, to 
call, examine, and cross-examine witnesses, and to introduce 
relevant evidence.  Since the close of the hearing, briefs have 
been received from counsel fo
r the General Counsel (the Gen-
eral Counsel), and counsel for 
the Respondents. Upon the entire 
record,1 and based upon my observation of the witnesses and 
consideration of the briefs s
ubmitted, I make the following 
FINDINGS OF FACT
 I.  JURISDICTION
 The Respondent FMC, an Arizona
 corporation, with an of-
fice and place of business located in Flagstaff, Arizona, is a 
hospital engaged in the busine
ss of providing acute medical 
care and medical services. In 
the course and conduct of its 
business operations the Res
pondent FMC annually derives 
gross revenues in excess of $25
0,000, and annually purchases 
and receives goods valued in excess of $50,000 directly from 
points outside the State of Arizona.
 It is admitted and I find that 
FMC is, and at all material times has been, an employer en-
gaged in commerce within the m
eaning of Section 2(2), (6), 
and (7) of the Act, and a health care institution within the 
meaning of Section 2(14) of the Act. 
The Respondent Sodexho, a Dela
ware limited liability com-
pany, with an office and place of business in Flagstaff, Arizona, 
is engaged in the business of
 providing hospital facility man-
                                                           
1 The General Counsel™s unopposed motion to correct the transcript 
is granted. agement services for hospitals 
in various locations throughout 
the United States. In the cour
se and conduct of its Arizona 
business operations Sodexho annuall
y derives gross revenues in 
excess of $250,000 and annually 
purchases and receives goods 
valued in excess of $50,000 directly from points outside the 
State of Arizona. It is admitted and I find that the Respondent 
Sodexho is, and at all 
times material has been, and employer 
engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act. 
II.  THE LABOR ORGANIZATIONS INVOLVED
 It is admitted, and I find, that the CWA and the CNA are, 
and at all times material herein
 have been, labor organizations 
within the meaning of Section 2(5) of the Act. 
III.  ALLEGED UNFAIR LABOR PRACTICES
 A.  Issues 
The principal issues in this proceeding are whether Respond-
ent FMC and Respondent Sodexho are joint employers, and 
whether Respondent FMC and/or
 Respondent Sodexho, have 
violated and are violating Sectio
n 8(a)(1) and  (3) of the Act. 
B.  Facts  
1.  Background 
FMC is a hospital located in Flagstaff, Arizona.  It employs 
approximately 2000 employees and 
is one of three hospitals in 
a health care system organized 
under a corporate parent, North-
ern Arizona Healthcare. 
Sodexho provides hospital manage
ment services and other 
types of services for hospita
ls throughout the United States. 
FMC has contracted with Sodexho to provide two types of 
services. Sodexho managers oversee day-to-day operations in 
one department, envi
ronmental services, commonly referred to 
as the housekeeping departme
nt; however, the housekeeping 
employees are hired and employed directly by FMC. Further, 
during the CWA organizing campaign involved herein, FMC 
began contracting with Sodexho to provide both the manager 
and the employees for anothe
r hospital function, known as 
transport services. Transpor
t service employees provide 
transport services for patients 
while they are in the hospital, 
transporting them to and from va
rious departments for tests and 
other procedures, and to their vehicles upon being released 
from the hospital.2 Prior to the matters involved herein, the CNA conducted an 
organizing campaign among the nur
ses employed by FMC. An 
election was held in which the CNA did not prevail. The CNA 
filed election objections, and 
a second election has been di-
rected.  The CNA has taken the position that the rerun election 
should be postponed pending the resolution of the instant mat-
ter which concerns a separate 
organizing campaign by a differ-
ent union, the CWA, among an
cillary service employees. 
                                                           
2 It is alleged that this subcontrac
ting to Sodexho of patient transport 
work, formerly provided directly by 
FMC, was not motivated by lawful 
business considerations, but rather was designed to chill union activity 

among the ancillary services employees
 in violation of the Act, causing 
them to fear that their jobs, too, might be contracted out if they contin-
ued to seek union representation. 
 FLAGSTAFF MEDICAL CENTER
 675
While there are approximately 400 ancillary service employ-
ees in seven departments, the 
employees involved in this pro-
ceeding primarily consist of employees in two of those depart-
ments:  Employees in the envi
ronmental services (EVS) or 
housekeeping department provide cleaning and linen services 
throughout the hospital; there ar
e approximately 64 employees 
in this department.  Employees 
in the dietary department, also 
known as the nutrition services department, provide food ser-
vices, including the operation of the kitchen and cafeteria; nu-
trition assistants and dieticians
 who provide patient food ser-
vices are also dietary department employees.  There are approx-
imately 30 employees in this department. 
At all times material herein, Janine Drake has been the direc-
tor of the dietary department. Drake and all supervisors under 
her authority are FMC employees. 
At times material herein,
3 Vivian Kasey was the director of 
EVS until her departure, at which time she was succeeded by 
Joe Brown.  Two supervisors or 
managers also assisted Kasey 
and Brown in EVS, namely, Linda 
Keeler and Rosemary Yazzi.  
These four-named individuals have
 been employed directly by 
Sodexho; however, the housekeeping employees under their 
supervision are directly employed by FMC. 
2.  Joint employer allegation 
It is alleged that Respondent
 FMC and Respondent Sodexho 
are joint employers. The Respondents rely upon 
Lee Hospital
, 300 NLRB 947 (1990), in which case the Board found, under 
circumstances analogous to the f
acts herein, that AAI, an entity 
hired to run a hospital™s anesthesiology department, was not a 
joint employer with the hospital.
  The Board, after reviewing 
the relationship between the hospital and AAI, finding that the 
hospital independently determin
es labor relations policy and 
sets the wages, salary, and fringe benefits for the anesthesiolo-
gy nurses, concluded ﬁwe do not find that AAI shares or code-
termines those matters governing 
the essential terms and condi-tions of employment to an extent that it may be found to be a 
joint employer.ﬂ 
The agreement between FMC 
and Sodexho requires FMC to 
ﬁhire, discharge or discipline
 Supervised Employees upon So-
dexho™s reasonable request if such
 action is in accordance with 
FMC™s employment policies and procedures.ﬂ 
Roger Schuler is FMC™s vice president for ancillary services, 
which includes EVS. Schuler tes
tified that FMC has contracted 
with Sodexho to provide leased managers and supervisors for 
the EVS department.  These managers and supervisors, accord-
ing to Schuler, play no role in formulating policy as it relates to 
hiring criteria, terms and conditions of employment, rates of 
pay, performance appraisal crit
eria and raises, and discharge 
and disciplinary criteria.  All these matters are dictated to So-
dexho™s managers and supervis
ors through FMC™s policy man-
ual which Sodexho has no input in
 formulating.  Further, upon 
the recommended discharge of an EVS employee by a Sodexho 
manager, Schuler, has final auth
ority to determine whether the 
employee should be discharged, and exercises the same authori-
ty over Sodexho managers that
 he exercises over FMC manag-
                                                           
3 All dates or time periods herein
after are within 2007, unless other-
wise indicated. 
ers.  In summary, FMC requires 
strict conformity by Sodexho 
with all FMC policies and guideli
nes pertaining to the employ-
er-employee relationship, an
d Sodexho has no independent 
authority to modify or deviate 
from the parameters established 
by FMC.  There is no contrary record evidence that is incon-
sistent with Schuler™s testimony. 
Accordingly, on the authority of 
Lee Hospital, supra, I find 
that FMC and Sodexho are not join
t employers as alleged, and I 
shall dismiss this allegation of the complaint.
4   See also 
Rich-mond Convalescent Hospital, Inc
., 313 NLRB 1247, 1260Œ
1261 (1994).  3.  Contracting out the patient transport function to Sodexho 
The complaint alleges that on or about August 3, FMC  sub-
contracted its patient transport 
work to Sodexho in violation of 
Section 8(a)(3) and (1) of the Act. 
Prior to August, FMC had a d
ecentralized and departmental-
ized system for handling inpatien
t transporting services.  It 
employed four ancillary servic
es employees who were assigned 
to the Radiology department; these employees, who ultimately 
transitioned over to Sodexho (infra), performed patient 
transport services exclusively fo
r radiology patients, transport-
ing them to and from their hospital rooms for various radiology 
tests and procedures.  Other inpatients requiring similar trans-
porting services, including assistance from their rooms to their 
vehicles upon dismissal from the 
hospital, were transported 
within the hospital by a variet
y of hospital personnel, particu-
larly nurses.  Because there was no centralized and dedicated 
patient transport department and because of the lack of a com-
puterized teletracking trans
port system, nursing employees 
would be utilized on an ad-hoc
 basis for often time-consuming 
transport functions and would th
ereby be under utilized for 
their primary nursing functions. This was inefficient, costly to 
the hospital, inconvenient for the patients who would have to 
wait for transport assistance, and added to the work of the nurs-
es who thereby had less time to devote to their patients.
5 FMC had been exploring a solution to this problem since 
2004, as extensively detailed in 
the record. In February, FMC™s 
executive board made the final decision to contract with So-
dexho to perform the patient transport functions with Sodexho 
employees rather than FMC employees; in May, the contract 
was entered into with Sodexho; and in August, Sodexho as-
sumed the patient transport func
tion, and installed and fine-
tuned an automated computer sy
stem, including remote pager 
devices to summon and keep track of transport employees 
throughout the hospital so that they could be utilized in the 
most efficient manner.  The four FMC transport employees 
                                                           
4 The cases cited by the General Counsel are inapposite, generally, in 
they do not deal with employers who contract with management com-
panies to manage all or a portion of
 the employer™s business operations 
and supervise the work of the employer™s employees: See 
NLRB v. 
Browning-Ferris Industries,
 691 F.2d 1117 (3d Cir. 1982); 
Paramus 
Ford, Inc.,
 351 NLRB 1019 (2007); 
Riverdale Nursing Home
, 317 
NLRB 881, 882 (1995). 
5 Record evidence shows that the nurses, who were involved in an 
organizing campaign by the CNA, were
 very much in favor of a cen-
tralized patient transport system as 
this would relieve them of addition-
al work responsibilities.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 676 
became Sodexho employees and, in addition, Sodexho began 
directly hiring additional trans
port employees.  All the employ-
ees were trained by Sodexho and began wearing Sodexho uni-
forms.6  It was anticipated that transport employees who exclu-
sively performed this type of 
work would acquire expertise in 
handling a variety of transport 
situations that would enhance 
patient safety. 
The General Counsel does not maintain that the new 
transport system was  unnecessary or not a marked improve-
ment over the prior method of transporting patients, but main-
tains that FMC should have itself set up the system in-house, 
furnishing its own managers and hiring the necessary employ-
ees; or, at the least, contracti
ng out to Sodexho only the mana-
gerial and computerized functions of the new department, while 
retaining and hiring FMC employees to transport patients. Con-
tracting out the entire project, so that transport employees are 
Sodexho employees and no longer employees of FMC, it is 
argued, has a ﬁchilling effectﬂ upon the union activity of the 
dietary and housekeeping employees
7 because such contracting 
out would reasonably cause them to be fearful that their jobs, 
too, might be subcontracted to 
Sodexho or some other entity if 
they continued to engage in union activity. 
Since 2004, Douglas Umlah has 
been executive director of 
strategic projects for Northern 
Arizona Healthcare, the parent 
corporation of FMC.  Umlah te
stified that since the fall of 
2004, he has been directly involved with the ongoing process 
that culminated in the subcontracting of FMC™s patient 
transport function to Sodexho. The decision to do so was made 
on February 13, at FMC™s week
ly senior management team 
meeting, and the contract with
 Sodexho was signed on May 7.  
Umlah testified extensively regard
ing the evolution of this pro-
gram, and the entirety of his te
stimony need not be recounted 
here.  He visited two hospitals 
in Phoenix with Ruth Eckert, 
FMC™s director of nursing serv
ices, and was impressed with 
their patient transport systems, operated by Sodexho.  He then 
contacted Sodexho for pricing 
on Sodexho™s teletracking prod-
ucts: basically an automated dispatch system to facilitate the 
dispatching of patient transporte
rs.  He realized from his onsite 
visits, ﬁthat FMC really . . . didn
™t have the expertise to set up 
and run a program like this.ﬂ 
Umlah recommended that FMC contract with Sodexho for 
similar services.  Thus, as set 
forth above, FMC already had an 
ongoing relationship with Sodexho;
 further, Sodexho offered  a 
complete program, including software it utilized for implement-
ing the automated system, that 
was successfully in operation at 
other hospitals; and in addition, because of the ongoing rela-
tionship with Sodexho, FMC wa
s offered a discount on the 
necessary software.  While th
ere was continuing discussion 
regarding whether FMC or Sodexho should be the employer of 
                                                           
6 As originally planned, Sodexho 
would be hiring 20 such transport 
employees, but because of budgetary
 problems this number was re-
duced to 10, and the remainder of the transport work continued to be 

done by FMC nurses or other staff. 
7 There is no record evidence that
 the Union was attempting to or-
ganize the transport employees, and the General Counsel does not 

appear to contend that FMC contr
acted out the work to Sodexho in 
order to preclude the Union from organizing the four transport employ-
ees. 
the patient transport employees, Umlah testified that it was 
generally understood that Sodexho 
would, at the least, be con-
tracted to install and manage the system. 
William Bradel became FMC™s president in April, 2006.   
Bradel testified that Umlah brought him up to date regarding 
the patient transport project.  
Bradel endorsed the idea because 
he understood that FMC™s ﬁhom
egrownﬂ departmentalized 
model was inefficient.  As a re
sult, in the late summer of 2006, 
Bradel contacted colleagues at 
three different hospitals.  He 
inquired about their models of pati
ent transport, and, in particu-
lar, regarding the efficacy of contracting out the entire opera-
tion, so that the contractor would be the employer of the 
transport employees, as contrasted with outsourcing only the 
management component. 
 Bradel testified:  [T]hese hospital administrators that I talked with said that it 
has to be a completeŠfor maximum performance and patient 
safety that they felt that their experience with having the man-
agement and the employees all 
under one umbrella was the 
most successful . . . this is a ve
ry important decision.  It™s a 
costly decision.  It™sŠfor FMC it™s over a half a million dol-
lars [apparently annually] of st
raight overhead to the hospital 
and we wanted to make sure that we did this right. 
 According to Bradel, beginning in September 2006 (prior to the 
commencement of the Union™s organizing campaign), he de-
cided to proceed with the proj
ect and to implement the full 
patient transport model by contr
acting out the entire operation, 
including the employee component. He directed Umlah to con-
tinue working on the project. 
Joseph Fitzhenry is a Sodexho em
ployee.  He began working 
at FMC on July 23, as the manager of patient transportation, 
and worked in that position until
 June 23, 2008. He was hired 
to develop and conduct oversight 
of the program.  He was men-
tored by another Sodexho manage
r who was an interim startup 
person at FMC prior to Fitzhe
nry™s arrival. Sodexho began 
transporting patients on August 3,
 with five transport employ-
ees, the four former FMC transporters
8 and one additional em-
ployee who had been hired by Sodexho from the outside. 
Thereafter Sodexho hired additi
onal employees. By the first 
week of September there were 10 transport employees. One of 
the tranporters at any given time was assigned as a dispatcher to 
dispatch the other employees th
roughout the hospital.  Fitzhen-
ry testified that: 
 Sodexho was hired in as kind of a one-stop shop in order to be 
able to provide all of the training and oversight of its employ-
ees, taking care of all of its 
own HR issues, and then to pro-
                                                           
8 Fitzhenry testified that these f
our employees were given a 1-day 
orientation and it was made clear to
 them that their terms and condi-
tions of employment were not subject to FMC any longer; rather, they 

were employees of Sodexho and subject to a whole new set of rules. 
According to Fitzhenry, Sodexho employ
ees are instructed to relate to 
FMC supervisors, ﬁOnly in the sens
e that, you know, we™re going to all 
be, I guess, a team player.  We™re going to work together for the com-
mon benefit of the patient.ﬂ In the 
event of a problem, FMC supervisors 
would contact Fitzhenry di
rectly.  This happened from time to time.  In 
the event of an immediate patient safety issue, one of the FMC nurses 
could so advise and/or correct the Sodexho transport employee, de-
pending upon the circumstances. 
 FLAGSTAFF MEDICAL CENTER
 677
vide safe and reliable patient transportation for the patients 
throughout the medical center. 
 Asked whether there was any advantage to this method of oper-

ation, Fitzhenry testified: 
 Well, when you buy the whole package, what you™re getting 
is you™re getting a complete program.  You™re having some-
thing where that particular outfit is coming in.  They™re 
providing all of their recruiting, hiring, firing, disciplining, 
payroll, compensation, benefits, all of those sorts of factors. 
And it also increases the accountability of the staff to that 
manager. 
 The General Counsel argues that the timing of FMC™s deci-
sion to implement the system is suspicious in that it coincides 
with and overlaps the Union™s 
organizational campaign. Thus, 
although the record evidence show
s that the decision was made 
on February 13, 2006, at the week
ly senior management team 
meeting, there is a later reference to the matter in the April 24 
minutes of the senior manageme
nt team.  The General Counsel 
points out that at the April 24 meeting, ﬁDoug [Umlah] present-
ed proposal in putting time line, 
service scope, financial infor-
mation, pros and cons of outsourcing.ﬂ
9  And the minutes also 
state, ﬁSenior management 
team supports outsourcing.ﬂ 
The General Counsel asked Patricia Crofford about the 
meaning and significance of this
 language.  Crofford, as direc-
tor of human resources, regularly
 attended the senior manage-
ment team meetings but was not
 a member of the senior man-
agement team. Crofford testified that the outsourcing decision 
had been made in February, prior to the time FMC had 
knowledge of any union activity, but there were ﬁadditional 
discussions ongoing between Februa
ry and April, regarding the 
specifics of the decision,ﬂ and Umlah ﬁcontinued his rein-
forcement of his belief that . . . the patient transport subcon-
tracting was best for Flagstaff Medical Center.ﬂ The General 
Counsel did not ask Umlah about
 this even though Umlah testi-
fied after Crofford.  Thus, th
e only testimony regarding this 
matter is that of Crofford. 
The contract with Sodexho wa
s signed on May 7, 2 weeks 
after the aforementioned April 24 meeting.  Umlah had been 
negotiating that contract with S
odexho for quite some time.  It 
is reasonable to assume, absent any contrary evidence, that up 
until the date the contract with Sodexho was executed, FMC 
could have changed its mind; a
nd that the discussion at the 
April 24 meeting and the references in the minutes simply 
served as reinforcement and validation that FMC™s earlier Feb-
ruary decision was the correct on
e.  Accordingly, I find without 
merit the General Counsel™s argument that the decision to con-
tract with Sodexho was not made until April 24, at a time when 
the Union™s organizing campaign 
was well under way.  Further, 
even assuming arguendo the decision to contract with Sodexho 
was not finalized until April 24, there is no evidence the deci-
sion was motivated by un
lawful considerations. The General Counsel, maintaining that FMC could have 
simply contracted out the mana
gement component to Sodexho, 
retaining the employ
ee component to itself, goes on to argue 
                                                           
9 The Tr. at p. 1472, L. 16, is amended as follows:  ﬁfrozen kinds of 
outsourcingﬂ is changed to ﬁpro
s and cons of outsourcing.ﬂ 
that FMC must have decided 
to outsource the employee com-
ponent for discriminatory reasons
, namely, to cause its dietary 
and housekeeping employees to fear
 that their jobs, too, might 
be contracted out because of, or in retaliation for, their union 
activity.
10  While it is possible that FMC could have contracted 
out only the management component, or conceivably could 
have developed and implemen
ted its own in-house patient 
transport system without contrac
ting out any component, this is 
not what it decided to do. The 
Respondent™s witnesses, whom I 
credit, are experienced hospital professionals with expertise in 
hospital administration, and Sodexho™s patient transport system 
is a sophisticated syst
em that had been tried and tested at other 
hospitals.  After exhaustive cons
ideration, they decided that 
contracting out the entire operation to Sodexho was in the best 
legitimate business interest of FMC. There is no contrary evi-
dence. The contention by the General Counsel that FMC had an ul-
terior, unlawful motive in contracting out the patient transport 
work and would not have done so in the absence of the Union™s 
organizing drive, is contradicted 
by persuasive, substantial, and 
uncontroverted record evidence. 
 Accordingly, I shall dismiss 
this allegation of the complaint. 
4.  The June 29 and July
 6 meetings conducted by 
Bradel and/or Schuler 
It is alleged that FMC™s president, Bill Bradel, and FMC™s 
vice president for ancillary services, Roger Schuler, during the 
course of a dietary department 
employee meeting held on June 
29, unlawfully solicited grievanc
es and made statements viola-
tive of the Act to a group of about 25 or 30 dietary employees; 
further, it is alleged that a fo
llowup meeting on July 6, FMC 
further violated the Act by favorably resolving some of the 
employees™ concerns raised at the July 29 meeting. 
At the outset of the July 29 meeting, Schuler stated that he 
and Bradel were there to find out
 any issues, concerns, or prob-
lems that employees had.  Seve
ral employees raised concerns.  
Schuler advised them that he w
ould look into the matters they 
raised and would get back in touch with them, hopefully within 
10 days. 
Bradel, according to the testimony of employees Shawn 
White, Paula Souers, and Lydi
a Sandoval, all outspoken union 
advocates, told the assembled employees that he knew there 
was some union activity in their 
department, mentioned that he 
was aware of their union organizer
 ﬁfriendﬂ who conspicuously 
spent time at a table in the cafeteria attempting to speak with 
employees, stated that he want
ed them to think about unioniz-
ing because if they went union there would be no further meet-
ings like this one, and further stated that they could solve the 
issues among themselves and di
d not need a third party brought 
in.  During the meeting the union 
advocates disputed some of 
Bradel™s remarks and defended the Union. White took issue 
with Bradel™s ﬁthird-partyﬂ remark, saying that there would not 
                                                           
10 This theory is somewhat problematical.  Thus, employees™ fears 
that their jobs will be contracted 
out is customarily cause for concern 
because they fear they will lose th
eir jobs.  However, in the instant 
situation, the FMC employees who performed patient transport work 
did not lose their jobs, but rather continued to perform patient transport 
work at the same location for Sodexho rather than FMC. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 678 
be a third party because an employee committee would repre-
sent the employees during contract negotiations.  According to 
White, this cause Bradel to remark, ﬁ[I]f you think you™re going 
to sit down across the table from 
me and negotiate a contract, 
you™re wrong.ﬂ
11 Bradel testified that this was 
the first opportunity he had had 
to meet with this 
particular group of employees.  He and 
Schuler opened the meeting by
 soliciting feedback from the 
employees to learn what was working well and what improve-
ments could be made. Initia
lly, no employees spoke up and 
Bradel, in an effort to 
solicit their input, said:  We really want to hear what you have to say. We™ve been 
conducting these meetings in 
other departments and we™ve 
got some really good feedback, so please speak up. . . . 
 Then employees began expressing their concerns.  Some of 

their concerns were addressed by
 Schuler on the spot, and some 
were deferred until later. After this segment of the meeting, 
Bradel again said that he appreciated the direct contact with the 
employees and it was valuable to
 build that relationship.  He 
said he knew there was some uni
on activity in that department, 
and ﬁthat we appreciate the direct activity and that if we had a 
union that it would be difficult to
 have that same direct com-
munication and I didn™t think that, that would be necessary for 

FMC.ﬂ  An employee then spoke up and said he felt the em-
ployees needed representation. This prompted Bradel, who 
believed that he would not be 
one of FMC™s representatives at 
the negotiating table, to say something to the effect that if there 
was a union, ﬁI would not be 
negotiating with the union,ﬂ or, 
ﬁyou won™t be negotiating with me.ﬂ Bradel denies referring to 
the union organizer in the cafeteria as their union organizer 
ﬁfriendﬂ or ﬁlittle friend,ﬂ as this simply is not a remark he 
would have made.
12 According to Schuler, Bradel said ﬁthat he appreciated the 
interchanges with staff . . . expre
ssed his view that direct inter-
change like this might not be possible if a third party was in-
volved.ﬂ  Further, before the 
employees left the meeting, 
Schuler told them he would look into their issues and get back 
to them at a followup meeting.
 The followup meeting was held 
on July 6. Bradel was not present.
  Schuler addressed the issues 
that had been raised by the employees at the June 29 meeting. 
Schuler testified that the June
 29 meeting was a department 
staff meeting with dietary employees,
13 that in the 4-1/2 years 
he has been vice president of ancillary services he has attended 
and participated in approximate
ly 10 such meetings with die-
tary employees, and has attended 
and participated in approxi-
mately 50 to 70 similar meetings
 among ancillary services em-
ployees.  Department staff mee
tings are conducted monthly, 
                                                           
11 Dale Mackey, another witness cal
led by the General Counsel, tes-
tified that Bradel said, ﬁ[H]e woul
dn™t be there if there was anybody 
coming in and representing the union.  He would not attend it.  He 
made that very specific . . . He
 would not attend the meeting.ﬂ 
12 According to Schuler, Bradel di
d not specifically refer to any un-
ion organizer in the cafeteria.  Whether or not Bradel made such a 
remark is irrelevant, and therefor
e a credibility determination is unnec-
essary. 13 Customarily, the director of the department conducts the meeting; 
however, Drake did not attend this particular meeting. 
and Schuler attempts to attend as many meetings as he can. The 
meetings follow essentially the same format: the director asks 
the employees whether there are any issues or concerns they 
want to raise, and Schuler invi
tes similar inquiries. The same 
format was followed at the June 29 meeting, although the direc-
tor of the department was not present. Schuler testified that 
these meetings provide manageme
nt with an opportunity to find 
out from employees ﬁwhat™s on thei
r mind, what are their rele-
vant issues, concerns, opportunitie
s we might have to follow up 
on those issues and concerns.ﬂ Sc
huler testified, ﬁIf it™s a ques-
tion that can be answered, the question is answered at that time.  
If not, the response is that we™
ll follow up and get back to 
them.ﬂ The process of following up on employee concerns, as 
was done at the July 6 followup meeting was no different than 
the process that was customarily followed. 
About a month prior to the June 29 meeting, Schuler intro-
duced Bradel to ancillary services employees at four other 
meetings:  security and PBX employees, plant operations and 
facilities employees, therapy 
services employees, and house-
keeping department employees
. The housekeeping employees™ 
meeting, similar to the afor
ementioned dietary department 
meeting, was held in McGee Auditorium. 
Bradel, according to Schuler, has attended some 20 other 
open forum meetings, as distinguished from departmental meet-ings, where Bradel was introduced by someone other than 
Schuler; all employees are invited to these open forum meet-
ings. Further, according to Schule
r, Bradel has held some 12 
departmental staff meetings with nurses. 
Schuler testified: 
 Bill [Bradel] was a very big advocate of rounding.
14  He 
spends a lot of time out in the department meeting with em-
ployees.  He has, as I mentioned yesterday, meetings that he 
calls Bagels with Bill where he would invite certain depart-
ments to meet with him in the cafeteria in small groups.  He 
has departmental meetings that he
 goes to meet the staff.  He 
has open forums that are open to anybody in the hospital 
forŠfor them to get to know him better and for him to de-
scribe hospital issues. 
 In addition to the foregoing, Schuler promotes his own open 
door policy and receives visits from about 10 employees each 
week who come to his office 
with personal or departmental 
problems or concerns. 
Schuler™s testimony stands unre
butted, and there is no con-
trary evidence. 
The General Counsel points out 
that the dietary department 
head, Janine Drake, was not at the June 29 meeting, but that 
Bradel was at the meeting.  Drake™s absence seems irrelevant, 
and the presence of Bradel and Schuler is consistent with their 
presence at many similar employee meetings.  Accordingly, I 
find that the format of the June 29 meeting was no different that 
the format of the numerous meeti
ngs with staff, including ancil-
                                                           
14 ﬁRounding,ﬂ according to Schuler, 
is a formal, proactive, system-
atic, ongoing process whereby manage
ment team members circulate 
throughout the various departments, 
and engage the employees in dia-
logue ﬁto determine what™s going we
ll, what needs improvement . . . 
what issues and concerns do they have in their department . . . an op-

portunity to get feedback from the 
staff and respond to those issues.ﬂ 
 FLAGSTAFF MEDICAL CENTER
 679
lary services employees, which occurred well prior to the in-
stant union activity. I shall dismiss this allegation of the com-
plaint. I further find that the follow-up process during the July 6 
meeting was similarly consistent with FMC™s practice of 
providing answers and resolutions to employees™ concerns that 
could not be immediately addressed at the June 29 meeting. 
Therefore, as there is no eviden
ce that the Respondent initiated 
the practice of soliciting and attempting to resolve employee 
concerns in response to its empl
oyees™ union activity, the fact 
that it continued this past practice during the course of the un-
ion activity is not violative of the Act.
15  I shall also dismiss 
this allegation of the complaint. Cf. 
Southern Maryland Hospi-
tal, 276 NLRB 1349 (1985), cited by the General Counsel. 
I credit the testimony of Bradel.  However, even assuming 
arguendo the accuracy of the 
employees™ reco
llection of 
Bradel™s remarks at the meeting,
16 it is not unlawful to advise 
employees that if they went union there would be no further 
meetings during which employ
ee concerns were solicited 
and/or resolved, or to suggest that FMC and the employees 
could resolve their own issues without the intervention of a 
third party.  See 
Sunrise Health Care Corp
., 334 NLRB 903, 906Œ907 (2001); Tri-Cast, Inc
., 274 NLRB 377, 377 (1985); 
Ben Venue Laboratories, Inc
., 317 NLRB 900, 900 (1995).
17 Regarding the remark by Bradel that ﬁheﬂ would not be ne-
gotiating with the Union, the employees could have reasonably 
understood Bradel to mean what he intended, namely, that alt-
hough he was personally available 
to meet with employees at 
such departmental meetings, he
 would not be one of FMC™s 
representatives at the negotiating table.  Bradel did not state at 
that meeting, nor insofar as the record shows did any repre-
sentative of FMC ever state, th
at FMC would not negotiate with 
the CWA or the CNA if either union was selected as the em-
ployees™ collective-bargaining representative. I shall dismiss 
this allegation of the complaint. 
5.  Additional alleged violations by FMC 
A.  The 8(a)(1) Allegations 
Alleged interrogation of Paula Souers:
 The CWA union 
campaign started in October 2006.
 Paula Souers was at that 
time a nutrition assistant in the di
etary department.  Souers, as 
an ﬁorganizerﬂ for the Union, testified that she ﬁgave infor-
mation to people, handed out flye
rs, and answered questions . . 
                                                           
15 Moreover, under the circumstances, it appears unnecessary to dis-
cuss particular matters that were resolved. 
16 Both Bradel and Schuler gave a 
more nuanced account of Bradel™s 
remarks regarding this matter:  Bradel testified he stated that ﬁif we had 
a union it would be difficult to have 
that same direct communication,ﬂ  
and Schuler similarly testified Bradel
 said, ﬁ[T]hat he appreciated the 
interchanges with staff . . . expresse
d his view that direct interchange 
like this might not be possible if a third party was involved.ﬂ 
17 The General Counsel relies upon other cases:  
Tipton Electric Co
., 242 NLRB 202, 205Œ206 (1979), enfd. 621 F.2d 890 (8th Cir. 1980); 
Reidbord Bros. Co
., 189 NLRB 158, 162 (1971); 
Graber Mfg. Co., 
 158 NLRB 244 (1966), enfd. 382 F.2d 990 (7th Cir. 1967). To the 

extent these cases are inconsistent with the foregoing cases, it appears 
they do not reflect current Board law.  See discussion in Member 
Brown™s dissenting opinion in 
Ben Venue Laboratories
, supra. 
. and went to meetings.ﬂ Furt
her, she sometimes wore a CNA 
(California Nurses Association) button at work, as she also 
supported the CNA in its efforts to organize the Respondent™s 
nurses. She is ﬁsureﬂ management
 was aware of her support for 
the Union, as she ﬁwas open about itﬂ from the beginning; and 
in October 2006, on the day she found out about the first 
[CWA] union meeting, she invite
d her immediate supervisor, Lisa Dominguez, to attend the meeting with her. 
The next time she discussed the union with a supervisor was 
some 4 months later, on February 23, during a periodic evalua-
tion with Sarah Klein-Mark, nutrition services coordinator. 
Souers testified she believed 
Kline-Mark knew she was an open 
union supporter as of that date as she didn™t hide the fact and 
readily promoted the Union to her coworkers. 
The discussion took place in Klein-Mark™s office. Kline-
Mark, who was at this period in
 time having similar meetings 
with other nutritional assistants, described the purpose of the 
meeting with Souers as follows
:  ﬁThe purpose was to recog-
nize her as a high level employee and to continue to provide her 
with encouragement and let her know how good of a job she 
was doing in her current positio
n.ﬂ  It was a 15-minute conver-
sation and each spoke about 50 percent of the time.  Klein-
Mark complemented Souers for being a ﬁhigh performerﬂ (the 
highest ranking), said that sh
e was a good nutrition assistant, 
cared for her patients, and took her job seriously.  She then 
asked Souers if she had any issues or concerns. 
Kline-Mark testified there was 
general discussion about the 
work of the department, and 
Souers expressed some work-
related concerns: that she wished there were more nutritional 
assistants so she would have mo
re time to spend taking food 
orders from her patients; that she felt some of the kitchen die-
tary employees were not being 
trained properly; and that she 
thought Bill Bradel, the Respondent™s president, didn™t think 
very highly of the nutrition department or the environmental 
services department.
18 Regarding this latter comment, Souers 
elaborated by referring to so
me negative remarks she under-
stood Bradel had made about ce
rtain employees being ﬁfrom 
the wrong side of the tracks.ﬂ  Klein-Mark testified that she 
then, ﬁin context,ﬂ asked Souers, ﬁ[W]hat she thought a union 
could do as far as relationships
 between the nutrition staff and 
the nursing staff.ﬂ
19 Souers replied she didn™t feel comfortable 
talking about the Union. Klein-Mark said it was ﬁokay to have 
an open dialogue about it.ﬂ
20 Souers again said she didn™t want 
to talk about it. After this re
sponse, Klein-Mark ﬁlet it go.ﬂ 
                                                           
18 On p. 22 of her brief, the General Counsel seeks to amend the 
complaint by adding an additional allegation as a result of Souers™ 
being cautioned to avoid spreading ﬁm
alicious gossipﬂ about Bradel.  
As this amendment was not proposed during the course of the hearing, 

and FMC has thereby been denied th
e opportunity to present evidence, 
the General Counsel™s request to amend the complaint is denied. 
19 Klein-Mark felt that Souers wa
s expressing her concerns and, 
knowing that Souers supported the 
nurses™ efforts because she had 
worn a CNA button, was curious and ﬁwanted to see what her opinion 
was about what the union could do to
 help with relationships between 
nutrition services and nursing staff and Bill Bradel.ﬂ 
20 Klein-Mark testified that she had undergone labor relations train-
ing on about four occasions by a firm
 that had been hired by the Re-
spondent to handle the union campaign, and understood that ﬁit was 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 680 
Souers testimony regarding this 
part of the conversations dif-
fers markedly from that of K
line-Mark. According to Souers,
21 after expressing her concerns, sh
e ﬁthinksﬂ Klein-Mark asked, 
ﬁ[H]ow do you feel about the union.ﬂ  Souers said, ﬁI don™t 
think you can ask me that.ﬂ  Klein-Mark said, ﬁ[I]t was okay, 
that it was just my opinion.ﬂ  
Souers ﬁthinksﬂ she said, ﬁI don™t 
feel comfortable talking about it.ﬂ Then Klein-Mark said, ﬁIt™s 
okay. It™s just your opinion.ﬂ Then
 Souers finally said, ﬁI™m for 
it.ﬂ Kline-Mark asked, ﬁOkay, 
why?ﬂ  Then Souers explained 
that she had worked with a union before years ago and liked it, 
that she thought it would be a good thing for Flagstaff Medical 
Center, and good for the patients, that the people in the kitchen 
and housekeeping departments ha
ve no voice or way they can 
contribute, and that the hospital hired individuals that they 
could exploit and take advantag
e of.  Klein-Mark said she 
didn™t agree. Klein-Mark concluded the meet
ing by again telling Souers 
what a good employee she was, and how good of a job she was 
doing; and Souers, in turn, said she thought Kline-Mark was 
doing a good job as a supervisor as well.  Then the two hugged, 
and the meeting ended.  Asked about the hug, Kline-Mark ex-
plained that although she had five to seven similar meetings 
with other employees, none of 
the other meetings ended in a 
hug; that she had hired Souers a year earlier and felt close to 
Souers;  and that Souers was ﬁmore than just an employeeﬂ as 
the two had considerable daily 
communications, and had talked 
about Souer™s family and othe
r nonwork-related matters, and 
had ﬁconnected.ﬂ  Thus, to Kline-
Mark it was more than simply 
a compulsory work-related interview, and the hug was an ex-
pression of this relationship.
22 As noted, the only discrepanc
y of significance concerns 
Klein-Mark™s alleged interroga
tion of Souers about union mat-
ters. On this point I credit th
e testimony of Kline-Mark who 
appeared to be a forthright witness with a complete recollection 
of the entire conversation. This 
is in contrast to Souer™s less 
comprehensive account of the mee
ting.  It seems unlikely that 
Kline-Mark would point blank ask Souers, ﬁ[H]ow do you feel 
about the union,ﬂ because Kline-Mark already knew the answer 
to that question as  Souers wa
s a staunch union advocate. Ac-
cordingly, the ensuing scenario described by Kline-Mark is the 
more probable.  Asking Souers
, a known union advocate, in the 
context of discussing work-relate
d matters, what she believed a 
union could accomplish, does not constitute coercive interroga-
tion; this is particularly true
 given Kline-Mark™s simultaneous 
excellent evaluation of Souers 
and her expression of affection 
for Souers.  I shall dismiss this allegation of the complaint. See 
Aladdin Gaming, LLC
, 345 NLRB 585, 611 (2005); 
Enloe 
Medical Center
, 345 NLRB 874, 876Œ877 (2005). 
Alleged interrogation of Lydia Sandoval:
  Lydia Sandoval 
works in the dietary department. 
Sandoval testified that in early 
March, as she was cashiering in the café, she was also carrying 
                                                                                             
okay to talk about facts about the uni
on, people™s experiences that they 
may have had and also opinion 
that they may have had.ﬂ 
21 Souers testified that only one part of the interview ﬁstuck out in 
her mind,ﬂ namely the part about th
e Union, and that she did not ﬁre-
member clearlyﬂ the other parts of the conversation. 
22 Souers characterized the hug di
fferently: ﬁI hugged her because I 
felt that she was trying to do her best in a tough situation.ﬂ 
on a running conversation, between customers, with Dietary 
Director Drake.  At this point she had not worn any union but-
ton, nor had she otherwise indicated that she was a union advo-
cate. During the intermittent, 
ongoing conversation, lasting off 
and on some 20 to 25 minutes, Drake, according to Sandoval, 
said the nurses™ union (CNA) wa
s ﬁfoolishﬂ and ﬁasked my 
opinion on what I thought the union [the CWA] could do for us 
that FMC couldn™t or wasn™t already doing.ﬂ It is unclear 
whether Drake made the statement and asked the question at 
the same time or at different 
times during the running conversa-
tion. Sandoval replied that she would support the Union and the 
Union would be better for everybody.  Sandoval testified she 
had a good working relationship with Drake and the two have 
always been cordial and friendly. 
Drake, who acknowledged that in March she had no reason 
to believe Sandoval might be a un
ion supporter, denies that this 
conversation occurred. 
I credit Sandoval™s testimony.  In March, Drake had no rea-
son to suppose that Sandoval was a union advocate, and it is 
reasonable for Sandoval to have pr
esumed that Drake™s inquiry 
was calculated to discern whether Sandoval supported the Un-
ion.  In this regard, it is significant that FMC managers and 
supervisors, including Drake, 
were asked by FMC™s manage-
ment consulting firm to report whether or not employees under 
their supervision appeared to favor the Union.  I find that Drake 
coercively interrogated Sandoval 
regarding her union activity.  
By such conduct, FMC has violated
 Section 8(a)(1) of the Act. 
Lydia Sandoval also testified that in March or April, appar-
ently following her conversatio
n with Drake, supra, Sandoval 
went to Supervisor Auggie Robledo™s office to ask him about a 
work-related matter. Sandoval testif
ied that after discussing the 
work-related matter, Robledo said
 he wanted to ask her some-
thing. He said the conversatio
n was just between the two of 
them. He said that he™d never worked with a union before and 
wanted to know what it was like to work with a union. He 
asked what the union did for us.
23  Sandoval told him that the 
telephone company union represented the employees, and 
pointed out a particular difficulty that she had had with a 
coworker at FMC, suggesting that
 if there had been a union at 
FMC it would have been there to support her.  Then she and 
Robledo just talked ﬁabout the pr
os and cons of the union.ﬂ  
Robledo asked, ﬁ[I]f I felt it was necessary to bring in a union 
to the hospital, if we had that many problems or whatever.ﬂ 
Sandoval said, ﬁYes, definitely.ﬂ 
The conversation lasted 10 or 
15 minutes. Sandoval has known Robledo for the 6 years she has worked 
at the hospital, and they worked together as coworkers prior to 
the time Robledo became a supervisor. They have a warm and 
friendly relationship and talk a
bout nonwork-related matters.  
Sandoval sometimes refers to him affectionately in Spanish as 
ﬁmi hijo,ﬂ meaning my son. Ro
bledo did not testify regarding 
this conversation, but did tes
tify about his close relationship 
with Sandoval.                                                            
23 Sandoval, prior to her employment with FMC, worked for a 
CWA-unionized telephone company.
  Sandoval does not know how 
Robledo became aware of this fact. 
 FLAGSTAFF MEDICAL CENTER
 681
I find that Robledo™s initial 
interrogation of Sandoval about 
her prior experiences with a union while working for a former 
employer was not coercive; obviously Robledo knew about 
Sandoval™s prior employment, and Robledo™s inquiry was in-
nocuous and clearly was not desi
gned to elicit a response that 
would cause Sandoval to declare whether she was for or against 
union representation in general, or
 at FMC in particular.  How-
ever, I find that Robledo coercively interrogated Sandoval later 
on during the same conversation when he directly asked her if 
she felt it was necessary to bring a union into the hospital.  By 
such conduct FMC has violated 
section 8(a)(1) of the Act. 
Alleged interrogation of Laverne Gorney:
 Laverne Gorney 
testified that sometime during the course of the union campaign 
(Gorney was unsure of the month)
, in the kitchen, Drake spoke 
to her about the Union and said 
to her, ﬁThere will be dues to 
be paid.  And once you join the Union you can™t come back to 
work here.ﬂ And, according to Gorney, Drake also said, ﬁYou 
have to file paperwork with th
e National Labor Relations Board 
to come back to work here.ﬂ 
Drake denies having a personal conversation with Gorney 
about the Union, and denies maki
ng the statements attributed to 
her by Gorney.  Gorney did not at all impress me as a credible 
witness.  Her memory was faul
ty and her testimony was incon-
sistent. She did not know when the event happened, and first 
testified that she was alone in the kitchen with Drake, while 
later testifying that Supervisor Mike Martin was present and 
she had to ask him to explain 
what Drake was talking about. 
Moreover, the comments Gorney attributed to Drake do not 
make sense standing alone, and Go
rney did not provide an ex-
planation or context for them.  I credit Drake.  I shall dismiss 
this allegation of the complaint. 
Alleged interrogation of Ana Nez and Laverne Gorney:
 Ana 
Nez worked in the dishwashing department. Nez testified that 
in March she and coworker Laverne Gorney had a brief conver-
sation with Klein-Mark, a nutrition coordinator who had no 
supervisory authority over kitchen employees.
24 According to 
Nez, Kline-Mark approached them and said, ﬁWhy are you 
going to vote for the Union.ﬂ
25  Nez replied, ﬁI will tell you the 
truth.  I am abused in this work
 environment.  So I am going to 
vote for the Union.ﬂ  Then, not knowing who Klein-Mark was, 
Nez asked Klein-Mark whether she was going to vote for the 
union.  Kline-Mark said no, that she could not vote because she 
was a manager.  Kline-Mark hand
ed them a piece of paper that 
apparently they did not read and threw in the trash. Gorney did 
not say anything. 
Gorney, who also works in th
e dishwashing department, tes-
tified that she does not really know Kline-Mark.  Gorney testi-
fied that Kline-Mark entered the 
kitchen, introduced herself as 
a nutrition coordinator, gave Gorney and Nez  pieces of paper, 
and asked Nez, ﬁAre you going to vote for the Union?ﬂ Nez 
                                                           
24 I do not credit Nez™ testimony 
that she was wearing a union lan-
yard around her neck, as union buttons and lanyards were not distribut-
ed to union supporters until July 16;
 moreover, Gorney did not recall 
that Nez was wearing a union lanyard. 
25 Initially, Nez was testifying throu
gh a Navaho interpreter.  Asked 
to do her best to testify in English, 
Nez said in English that Kline-Mark 
said, ﬁWhat do you think about the Union.  Are you going to vote for 

the Union.ﬂ said, ﬁYes.ﬂ  Kline-Mark replie
d, ﬁDo you not appreciate your 
jobs? Why would you want to vote for the Union.ﬂ  Nez replied 
she had undergone abuse on the j
ob, and then said, ﬁI have 
some complaints filed on me.  And I don™t appreciate that.ﬂ 
Kline-Mark said, ﬁWe should c
ontinue this conversation in 
private, such as my office.ﬂ Nez declined, saying that she was 
busy at the time and wanted to leave right away after work.    
Kline-Mark testified the incide
nt occurred on February 9.  
She was instructed by Schuler to go to the kitchen and distrib-
ute and/or read from a letter from Hospital President Bradel 
regarding a rerun CNA  election.  She approached Nez and 
Gorney, who were not occupied with work at the time, and read 
the following sentences to them from the letter, dated Febru-
ary 9, in order to let them know what the letter was about: 
 I™d like to give you an update 
on the situation with the new 
union election ordered this week 
by the National Labor Rela-
tions Board.  At this time, we have received no communica-
tion from the NLRB regarding a date for the new election. 
 . . . FMC [has] requested the election be carried out as quickly 

as possible so that nurses can once again express their opinion 
about union representation. 
 Kline-Mark then gave the employ
ees copies of the letter. Nez 
asked Kline-Mark whether she was going to vote for the union.  
Kline-Mark said she could not vote because she was a supervi-
sor. There was no further conversation. 
I credit the testimony of Kline-Mark. Kline-Mark appeared 
to be a credible witness with a 
clear recollection of the incident, 
and the testimony of Nez and Gorn
ey was inconsistent. Further, 
the letter Kline-Mark read to the employees did not deal with 
the CWA organizing campaign or an election among dietary 
employees.  It is therefore unlik
ely that Kline-Mark would have 
asked these employees how they 
intended to vote, as no elec-
tion in which they would have been eligible to vote was immi-
nent or, insofar as the record s
hows, even petitioned for by the 
CWA. And it is also unlikely th
at Kline-Mark would have in-
vited Nez to her office to discuss complaints against Nez, as 
testified to by Gorney but not by Nez, as Kline-Mark had no 
supervisory authority over Nez. I shall dismiss this allegation of 
the complaint. 
Alleged prohibition agai
nst discussing wages: Heather Craig 
is a nutrition assistant.  She takes patient orders and delivers 
food trays to patients.  Craig te
stified that during a conversation 
with Kline-Mark, who at the time had stepped down from her 
supervisory position, Craig mentioned she had been talking 
with Marilyn, a coworker, who had told Craig that she was 
receiving a higher base wage which reflected the fact that she 
had past experience in food serv
ice. Craig then wondered why 
she, too, had not received a commensurate wage for her similar 
prior experience in food service.
  According to Craig, Kline-
Mark replied, ﬁ[W]e weren™t even supposed to be discussing 
what we earn.ﬂ 
Kline-Mark testified that Crai
g asked her why another nutri-
tion assistant who had the same 
experience as she did was get-
ting paid more. Kline-Mark said she would look into it with 
Drake.  She asked Drake about the matter. Drake, in turn, said 
she would look into the pay discrepancy with human resources, 
adding, ﬁemployees shouldn™t be talking about their wages with 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 682 
each other.ﬂ  Kline-Mark then related this conversation to 
Craig, and ﬁlet her know that 
she shouldn™t be talking about 
wages with other employees.ﬂ  I find that by this statement 
Craig was indirectly advised by Drake, through Kline-Mark, 
that it was impermissible for em
ployees to discuss wages with 
other employees. 
In Lafayette Park Hotel
, 326 NLRB 824, 826 (1998), the 
Board states: 
 . . . discussion of wages is part of organizational activity and 

employers may not prohibit empl
oyees from discussing their 
own wages or attempting to de
termine what other employees 
are paid. [Citations omitted.] 
 Accordingly, I find that by such conduct FMC has violated 
Section 8(a)(1) of the Act. 
The complaint alleges that, s
imilarly, Supervisor Auggie 
Robledo, production manager in
 the dietary department, in-
structed employees not to discuss their wages with other em-
ployees.  In this regard, 
Robledo™s affidavit states: 
 I usually tell employees at the beginning of each [perfor-
mance evaluation] meeting that their evaluations and their 
raises are confidential and should be kept to themselves and I 
remind them not to leave the ev
aluation around because it is 
confidential. 
 Robledo confirmed during his tes
timony that this is generally 
what he tells employees during their performance evaluations, 
but emphasized that what he means to relate to the employees is 
that their evaluations are ﬁconfidential for meﬂ and that he is 
not going to divulge confidential
 information to other employ-
ees. While there is certainly a significant discrepancy between 
what he tells employees and what he means to relate to them, I 
shall rely upon his affirmation both
 in his affidavit and his tes-
timony, and find that employ
ees would reasonably understand 
they are prohibited from discussing their wages with cowork-
ers.
26 I find that by such conduct FMC has violated Section 
8(a)(1) of the Act. 
Alleged surveillance of Barbara Mesa:
 Barbara Mesa, an 
outspoken union advocate, woul
d conspicuously spend her 30-
minute lunch period and two 15-minute breaks every day at a 
table in the cafeteria, socializ
ing and engaging in union-related 
business with Union Organizer Scott Barnes and other employ-
ees who also congregated at that same cafeteria table on a regu-
lar basis; other empl
oyees would sometimes just briefly stop by 
to talk or pick up union flyers. Mesa testified she was sitting at 
the union table in the cafeteria, which she occupied daily as an 
open and active union adherent, when she observed Bradel 

pointing at or towards her, ge
tting up from his chair, circling 
the Union™s table at which Mesa was seated, and then returning 
to his seat. 
Bradel, who often eats in the cafeteria, recalled no such inci-
dent. Bradel testified that on occasion he will acknowledge 
someone at the cafeteria entrance by pointing to the person, 
which might make it appear he is
 pointing at the Union™s table, 
                                                           
26 Further, this comports with Dr
ake™s direction to Kline-Mark; as 
noted, Drake, as director of the dietary department, is Robledo™s supe-

rior. 
and will on occasion get up and walk behind the Union™s table 
to speak with the individual; and further, he will sometimes get 
up from his table, go to the food line or elsewhere, and return to 
his table in a roundabout fashio
n which would make it appear 
that he was circling the Union™s 
table. Bradel denies singling 
out Mesa as a union propone
nt in the cafeteria. 
I shall dismiss this allegation.  I credit Bradel™s testimony.  
Whatever Mesa observed, it is 
too improbable that Bradel was 
attempting to single out Mesa as a union adherent and cause her 
discomfort in such a bizarre an
d immature fashion, namely, by 
pointing at her and then literal
ly walking a circle around her 
table. Alleged threat of loss of scheduling flexibility:
 The complaint 
alleges that Supervisor Lisa Dominguez threatened employees 
with loss of scheduling flexibility if the Union succeeded in its 
organizing campaign.  Heather Crai
g, a nutrition assistant in the 
dietary department, testified that
 in June, she and several other 
nutrition assistants were working in the diet office. Their direct 
supervisor, Dominguez, was also 
present. As they were work-
ing, according to Craig, they were engaged in general nonwork-
related conversation, as it was 
customary to talk about personal 
or nonwork subjects while working. Craig mentioned the Un-
ion, and said she thought it wold 
be beneficial for the Union to 
come in and represent the employees. Dominguez replied, 
ﬁ[T]hat she had just gotten out of a meeting with Jeanine 
[Drake] and that Jeanine had told her if we got the Union in that 
we would no longer be able to sw
itch shifts and that our sched-
ules would be set.ﬂ Craig said, ﬁOh, my gosh.  Are you seri-
ous?ﬂ  Dominguez responded, ﬁ[T]hat™s what Jeanine had told 
her.ﬂ The other employees in the room also indicated their sur-
prise.  According to Craig, ﬁWe couldn™t believe it.ﬂ Craig was 
very emphatic that Dominguez said employees 
would not be 
able to switch shifts, rather th
an ﬁmay not be able to switch 
shifts.ﬂ 
Dominguez, contrary to the testimony of Craig, testified that 
during the aforementioned colloquy in the diet office 

Dominguez told the employees she had no problem with em-
ployees switching shifts, but that 
flexibility could change if the 
Union came in. Craig appeared to have a very specific and comprehensive 
recollection of the conversation, and was emphatic that her 
version of the conversation was the correct one. I credit Craig. 
However, in agreement with FMC™s 
analysis of this issue in its 
brief, I find that the employee
s could have reasonably under-
stood that the statement, ﬁif we got the Union in that we would 
no longer be able to switch shifts and that our schedule would 
be set,ﬂ was intended to relate
 what the Union would do to 
scheduling flexibility, not what FMC would unilaterally do. 
The practice of employees switc
hing shifts among themselves, 
which insofar as the record shows occurred on a regular basis, 
was obviously advantageous for 
both the employees, who could 
find a substitute when they need
ed time off, as well as for 
FMC, as the practice would mi
nimize scheduling difficulties; 
clearly the employees 
recognized that FMC 
would be reluctant 
to unilaterally change a practice 
that benefited itself. I find that 
the employees could have reasonably understood that the 
statement did not imply that FM
C ﬁmay or may not take action 
 FLAGSTAFF MEDICAL CENTER
 683
solely on [its] own initiative,ﬂ
27 bur rather conveyed Drake™s 
assessment of working condition
s under a union contract.  Ac-
cordingly, I find the statement did not constitute a threat to 
retaliate against em
ployees if they brought in the Union,
28 and I 
shall dismiss this allegation of the complaint. 
Alleged banning of phototaking:
  It is alleged that FMC 
banned the use of cameras at work
 for discriminatory reasons.  
Patsy Crofford, vice president of
 human resources for Northern 
Arizona Healthcare, FMC™s parent 
organization, testified that in 
April, 3 months before an updated portable electronic equip-
ment policy was issued, NAH 
personnel began a review of 
existing policy for FMC and a
nother NAH hospital regarding patient privacy matters. This review was precipitated by an 
incident in one of the critical care units: a visitor had taken 
photos with a cell phone camera of 
a patient, other visitors in 
the patient™s room, and some of the FMC staff. The prior policy 
did not address the use of cell 
phone cameras or certain unrelat-
ed concerns, namely, that cer
tain other portable equipment 
could present safety issues if used by hospital staff during 
worktime.  Regarding the use of 
cameras, Crofford testified that 
inpatients and outpatients m
ove throughout the hospital cam-
pus, inside and outside of campus
 buildings, often wearing only 
street clothes, and it can not be determined whether a person is 
a patient, family member, or visitor. The updated policy, ac-
cording to Crofford, that simply prohibits photography in gen-
eral anywhere on hospital premis
es, was designed to assure that 
ﬁwe never had a picture taken that
 had a patient inadvertently or 
consciously walking by and included in that picture.ﬂ 
The updated policy, entitled 
ﬁTelephone, Cell Phone and 
Other Portable Electronic Equipment,ﬂ is as follows: 
 The use of portable electronic 
equipment including, but not 
limited to CD players, iPods, MP3 players, or cameras during 
work time is not authorized.  The use of cameras for recording 
images of patients and/or hospital equipment, property, or fa-
cilities is prohibited. 
 Contrary to the contention of the General Counsel, there is 
no evidence the old policy was revised because of Mesa™s ac-
tivities.  Mesa™s tes
timony that she took a photo of Bradel at a 
group meeting, or her uncertainty
 regarding whether or not she 
showed a photo of her locker to hospital security personnel
29 to 
document that someone had been rummaging through her lock-
er, is insufficient to show FMC was aware that Mesa used her 
cell phone to take photos in or 
around the hospital.  And assum-ing arguendo the Respondent was 
aware of Mesa™s phototaking 
activities, and further, assumi
ng arguendo that such phototaking 
constituted union or concerted activities,
30 the evidence does 
not show the revised policy was 
in response to such activities. 
Rather, I find, the revised policy was motivated by lawful busi-
                                                           
27 NLRB v. Gissel Packing Co., 
395 U.S, 575, 618 (1969)
. As the 
court states, at p. 619, the focus is on ﬁwhat did the speaker intend and 
the listener understand?ﬂ 
28 See Maestro Café Associates, Ltd., 270 NLRB 106, 108 (1984). 
29 Mesa testified she ﬁmayﬂ have done so. 
30 FMC further argues in its brief that Mesa™s foregoing use of her 
cell phone camera did not constitute 
union or protected concerted activ-
ity. 
ness considerations designed to resolve the legitimate patient 
privacy concerns described by Crofford. 
The General Counsel also maintains the policy is overly 
broad and limits employ
ees™ Section 7 rights.  It does not ap-
pear that the policy, on its face, would likely have a chilling 
effect on employees™ Section 7 ri
ghts, as the specific right to 
take photos in the workplace 
would not reasonably seem to 
come to mind as an inherent 
component of the more general-
ized fundamental rights of employ
ees set forth in Section 7 of 
the Act.  However, it is clear that FMC may not utilize this 
policy, specifically designed to protect patient privacy, for pur-
poses inimical to the Act.  Thus, FMC may not interpret the 
policy to prohibit employees from engaging in legitimate un-
ion-related activity such as, fo
r example, taking photos of hos-
pital bulletin boards, or unsafe 
working conditions, or a gather-
ing of employees at the union tabl
e in the cafeteria, unless pa-
tient privacy is compromised. See 
Lutheran Heritage Village-
Livonia, 343 NLRB 646, 646Œ647 (2004); 
Lafayette Park Ho-
tel, 326 NLRB 824, 825 (1998), enfd. 203 F.3d 52 (D.C. Cir. 
1999).  I shall dismiss this allegation of the complaint.
31 Alleged unlawful warning to Lydia Sandoval:
 The complaint 
alleges that Supervisor Frances Otero, a lead cook in the dietary 
department, unlawfully admoni
shed Lydia Sandoval for engag-
ing in union solicitation in the kitchen.  Sandoval is a dietary 
employee.  Sandoval testified that in late summer, after finish-
ing her shift, she did not leave the premises but rather waited 
for another employee, Mary Karlovits, to come on shift in order 
to request that Karlovits sign a petition for the Union.  Supervi-
sor Otero, in the serving area in the kitchen, asked Sandoval 
why she was still there. Sandoval said that she had a gift for 
Karlovits, a candle that she had brought back for her from vaca-
tion.  While this was true, Sandova
l did not tell Otero about the 
petition.  After Karlovits arri
ved, Sandoval engaged her in a 
conversation, and apparently took
 out the petition that she had 
hidden in a book, to present to Karlovits. While they were con-
versing, Otero approached and 
said, according to Sandoval, ﬁI 
thought you were going to give her a present. If this is what you 
wanted, then leave . . . you can come back when Mary is on her 
break.ﬂ Sandoval said she was off th
e clock.  Otero replied that 
Karlovits was on the clock.  Ot
ero, according to Sandoval, said 
she was not going to report this incident, but that she would if it 
happened again. Sandoval then
 left the premises.  
Otero testified that when Karl
ovits arrived at work Otero 
briefly spoke with her about work
-related matters.  Otero then 
began performing other duties,
 assuming that Sandoval would 
be on her way after only a brief exchange with Karlovits.  
About 15 minutes later she observed Sandoval and Karlovits 
talking in a kitchen working ar
ea. Otero did not see a candle, 
but she did see that Sandoval had 
some paperwork in her hand. 
Believing that the two had been talking for 15 minutes, she told 
Sandoval to leave, advising her she could come back and talk to 
                                                           
31 The following cases cited by the General Counsel are inapposite: 
Loft, 277 NLRB 1444, 1461 (1986);
 Automatic Screw Products Co.
, 306 NLRB 1072 (1992). These cases deal 
with rules that, on their face, 
prohibit employees from engaging in
 concerted activity, namely, dis-
cussing wages with coworkers; conversely, taking photos may or may 
not be concerted activity, de
pending on the circumstances. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 684 
Karlovits when Karlovits was on
 her break.  Sandoval replied 
that she did not intend to come back, as Karlovits™ break was 
not until much later. Then Sandoval left.  Otero testified that 
she did not say anything about
 reporting Sandoval; that, alt-
hough she knew Sandoval was a union supporter, there was no 
mention of the Union; and that she has never permitted an on-
duty employee to stop working 
and talk to a nonworking em-
ployee for an extended period of time, such as 15 minutes, be-
cause employees need to be working. 
I credit Otero™s testimony. Th
e restriction Otero placed on 
Sandoval was not imposed to di
scourage organizational activi-
ty. Rather, I find, by asking Sa
ndoval to leave Otero acted for 
legitimate business reasons, namely, to put and end to the 15-
minute disruption of Karlovit™s work regardless of the nature of 
their discussion.  I shall dismiss this allegation of the com-
plaint. Brigadier Industries
, 271 NLRB 656, 657 (1984). The 
case cited by the General Counsel, 
Cast-Matic Corp., 350 NLRB 1347, 1354Œ1355 (2007), is inapposite. 
Alleged unlawful warning to Paula Souers:
  The complaint 
alleges that Supervisor Frances Otero, a lead cook in the dietary 
department, unlawfully 
admonished Paula Souers for engaging 
in union solicitation in the kitchen. Otero testified that she ob-
served Souers, an off-duty diet
ary department nutrition assis-
tant, in the kitchen area, with 
papers in her hand, talking to 
several different employees ﬁfor
 a very extensive amount of 
time,ﬂ estimated by Otero to be about 30 minutes.  Otero had 
observed Souers in the kitchen area off and on over this period 
of time but, believing that the co
nversations would be brief, did 
not tell Souers to leave the ki
tchen because chatting for a mi-
nute or two is permitted.
32 Finally, Otero told Souers she should 
not be disrupting the employees while they are working, and 
Souers left the kitchen. 
Souers admitted she was engaged in union solicitation on 
this occasion, and further testified on cross-examination as 
follows:  Q.  On at least one occasion in July of 2007, you were 
in the kitchen proper where food is prepared and you were 
talking to employees while off duty for approximately 30 
minutes. Is that true or false. 
A.  I don™t remember. 
Q.  It could have happened? 
A.  It could have. 
 Drake testified as follows regarding the matter: 
 In this instance, it was an extensive amount of time, and dis-
rupted the kitchen where Frances [Otero] was having a hard 
time getting everybody to get their work done that day, and 
both Auggie [Robledo] and Frances had reported it or dis-
cussed it with me, after the incident. 
 I find that Souers was disrupting the work of the kitchen em-
ployees for an extended period 
of time and that Otero admon-
ished her for doing so.  I shall dismiss this allegation of the 
complaint. 
                                                           
32 Current off-duty dietary employee
s, but not other employees, were 
permitted to come into the kitchen 
area to check their mail, pick up a 
paycheck, and briefly exchange pl
easantries with on-duty employees. 
Alleged unlawful banning of Bar
bara Mesa from the kitchen:
 The complaint alleges that Otero unlawfully banned Mesa from 
the kitchen and from speaking to kitchen employees during 
their working time. Otero, encountering Mesa, a housekeeping 
department employee, talking in the kitchen to an on-duty 
kitchen employee, told Mesa she could not be there as she had 
no business in the kitchen, and wa
lked Mesa out of the depart-
ment. Otero testified she has 
never permitted any nonkitchen 
employee to be in the kitchen, because, ﬁI don™t think that any 
non-kitchen employee has any business in the kitchen because 
they could be a distraction or disruption to the other employees 
if people are just coming in and 
out of the kitchen at freewill.ﬂ 
Contrary to the testimony of Mesa, Otero testified she instruct-
ed Mesa to leave the kitchen be
cause she should not be there, 
and did not say, ﬁYou are not allo
wed in here to talk to those 
employees.ﬂ Shawn White, a union supporter, admitted that 
nonkitchen employees or employ
ees who have no business in 
the kitchen are not allowed in the main kitchen area. 
Regardless of the words Otero may have used in requesting 
Mesa to leave the kitchen, it 
is clear that nonkitchen employees 
are not permitted in the kitchen area for any reason.  Employees 
are aware of this rule. Further, there is no evidence the rule was 
designed to exclude employees for other than legitimate busi-
ness reasons, as it makes sense that
 to indiscrim-inately permit 
any of FMC™s several thousand em
ployees to enter the kitchen 
and converse with kitchen empl
oyees would not be conducive 
to the efficient operation of th
e kitchen. The General Counsel 
maintains that Otero has made exceptions to this rule in certain 
instances, for example, permitting Mesa to be in the kitchen to 
solicit for the United Way campai
gn, or permitting Robledo™s 
girlfriend, a nurse, to visit with Robledo in the kitchen area.  
Regarding visits by Robledo™s 
girlfriend, Otero testified she 
was not aware of such visits.  Regarding Mesa™s soliciting for 
the United Way campaign in the kitchen or elsewhere, the em-
ployer may permit such charitable solicitations on an ad hoc 
basis without negating an othe
rwise legitimate exclusionary 
rule. See Hammary Mfg. Corp
., 265 NLRB 57 (1982); 
Zurn/N.E.P.C.O
., 345 NLRB 12, 14 (2005).  Accordingly, I 
shall dismiss this allegation of the complaint. 
Alleged threats, surveillance 
and disparagement of the Un-
ion by Supervisor Otero:
  The complaint alleges that during a 
conversation in the cafeteria, Ot
ero threatened employees, gave 
the impression she was engaging in surveillance of their union 
activities, and disparaged the Union. The evidence shows that 
while Otero was sitting at a table in the cafeteria with Souers, 
Mesa, and Heather Boardwell, three overtly active union adher-
ents, Souers asked Otero why she had been told that she could 
not enter the kitchen or the ca
feteria when she was off duty.
33 Otero, according to Souers, re
plied that Souers could not go 
into the kitchen because people had been complaining that 
ﬁ[w]e were pressuring them about the Unionﬂ; however Otero 
expressed surprise that Souers 
was not permitted to enter the 
cafeteria.  Mesa™s testimony diff
ers from that of Souers.  Ac-
cording to Mesa, Otero responded 
to Souers™s question as fol-
lows:  ﬁWell, you must have d
one something wrong that they 
                                                           
33 I have found above that Drake di
d not make such statements to 
Souers. 
 FLAGSTAFF MEDICAL CENTER
 685
are not allowing you in there.ﬂ Otero denied making either 
statement.  Otero testified that 
in response to Souers question, 
she said she did not know why Souers could not go to the cafe-
teria or the kitchen, and did not know who told her that. At 
some point, according to the testimony of both Souers and Me-
sa, Otero said, ﬁ[E]verybody knows that you, Shawn (White), 
and Heather (Boardwell) are the [union] pushers.ﬂ  Otero de-
nies making this statement.  Then, later, toward the end of the 
conversation, Boardwell asked 
why management assumed eve-
rything the three employees we
re doing was union business, as 
they could in fact just be 
talking about the Arizona Diamond-
backs.  Otero testified she replied as follows to this question: ﬁI 
think you are discussing things that you shouldn™t be discuss-
ing, because every time I come
 around the corner you scatter 
like cockroaches.ﬂ Then she added, ﬁDon™t get me wrong. I am 
not saying that you are like cockroaches,ﬂ and she said to 
Heather, ﬁI am not calling you cockroaches.ﬂ Boardwell, ac-
cording to Otero, acknowledged 
this disclaimer, saying, ﬁI 
know.ﬂ  Boardwell did not testify,
 and neither Mesa nor Souers 
denied that Otero said she was not calling them cockroaches. 
Otero, during her testimony, said 
that she was merely using this 
phrase as a descriptive figure of speech, rather than as a per-
sonal reference, and her discla
imer to the employees supports 
her testimony. 
The testimony of Mesa and S
ouers differs, and I am unable 
to credit either account.  I credit Otero and find she said she did 
not know why Souers could not enter either the kitchen or the 
cafeteria while off duty. Further,
 even if Mesa™s account should 
be credited, Otero™s response that
 Souers must have done some-
thing wrong to be prohibited from entering the kitchen while 
off duty is no more than speculation on Otero™s part; thus, 
Otero, by the very nature of her alleged answer to Souers™s 
question, made it clear that sh
e was unaware of what Souers 
was talking about.  Assuming ar
guendo that Otero, referring to 
the four-named employees, said everyone knew they were ﬁthe 
union pushers,ﬂ I find this statemen
t is not violative of the Act. 
The statement was unthreatening;
 abundant record evidence 
amply demonstrates that in fact the named employees openly 
identified themselves as union ac
tivists, campaigned in favor of 
the Union, and frequented the union table in the cafeteria; and 
indeed the named employees must have known, by the very 
nature of their conspicuous effort
s on behalf of the Union, that 
it was common knowledge they were in fact the leading union 
proponents.  Finally, I find that 
Otero, realizing her utterance 
about cockroaches could be deemed offensive, pointedly told 
the employees her reference to cockroaches was not personal or 
intended as an insult. I shall 
dismiss these allegations of the 
complaint. 
Alleged threat and interrogation by Manager Drake:
  In Au-
gust, Mattie Martinez, a recen
tly hired employee, was going 
through an orientation process in
 the dietary department as a 
nutrition assistant.  Martinez testified that Jeanine Drake, while 
showing her bulletin boards cont
aining both union material and 
FMC material, told her there wa
s information on both sides to read about, and that the Union w
ould make a lot of claims that 
aren™t true.  Then, according to Martinez, Drake ﬁasked me 
about if anyone had talked to me about the union at all there.ﬂ 
Martinez said yes.  Drake aske
d her who.  Not wanting Drake 
to know she favored the Union and not wanting to reveal the 
name of a union supporter, Martinez instead named her friend, 
an employee she believed to be against the Union.  According 
to Martinez, she did not believe
 this response would reflect 
unfavorably on her friend.  Drake, according to Martinez, said 
she was surprised, as she kne
w the individual named by Mar-
tinez was antiunion.  Drake continued, asking Martinez whether 
anyone else had talked to her about the Union. Martinez said 
no.  Martinez further testified th
at either during the same con-
versation or the day before during 
lunch, Drake said, ﬁThat it is 
possible for a union to provide a raise to the people in the union 
that are also in the department, but because there™s just a certain 

budget that they have that they we
re going to have to let people 
go if that was the case.ﬂ Martin
ez, as the last person hired, un-
derstood Drake to be telling her 
she would be the first fired in 
this eventuality. 
Drake testified that during the or
ientation process, as she was showing Martinez the union bulletin board, she asked Martinez 
whether she had heard about the Union, but did not ask her to 
identify anyone who may have spoken to her about the Union.  
Regarding the Union, Drake told
 her, ﬁthat there was postings 
[from the Union] . . . and that the hospital had informational 
bulletins and that she needs to get the facts about the union and 
make her own decision.ﬂ  Drake denies saying anything to Mar-
tinez regarding the possibility of job loss due to budgetary con-
siderations as a result of unionization. 
I credit the testimony of Martinez, who appeared to have a 
clear recollection of her conversation(s) with Drake. It is un-
likely that Martinez would have fabricated a scenario that was 
as detailed, specific and plausible, even to the point of causing 
her consternation as she attempted to evade Drake™s questions. 
Further, it appears that Mar
tinez, during her testimony, was 
attempting to formulate accurate
 responses; thus, on direct ex-
amination, she volunteered that 
she was not sure on which oc-
casion Drake cautioned her about 
layoffs. I find that FMC has 
violated Section 8(a)(1) of the 
Act by coercive interrogation, 
and by threatening that unioniza
tion, resulting in wage increas-
es for some employees, would cau
se the layoff of newly hired 
employees as a result of budgetary considerations.
34 Alleged unlawful monitoring and 
restricting employees from 
ED break room: The complaint alleges that on August 19, FMC 
supervisors and a security guard
 unlawfully prevented employ-
ees from engaging in union activi
ty in the emergency depart-
ment break room.  FMC admits the underlying facts, namely 
that employees Ed Gorney and Shawn White, wearing FMC 
identification and also union but
tons, were asked to leave the 
secure ED break room, where they had been admitted by emer-
gency room employees.  During
 shift change, emergency de-
partment employees regularly ente
r and exit the break room to 
get coffee, and pass through to adjacent locker rooms. Also, 
there is apparently a CNA union bulletin board in or near the 
                                                           
34 I do not find Drake also created 
the impression of surveillance of 
employees™ union activities by advisi
ng Martinez that Drake knew the 
employee named by Martinez did not favor the Union; such a state-

ment, without more, does not necessarily imply that Drake acquired this 
knowledge as a result of surveillance of employees™ union activities; in 
any event, this would not affect th
e remedy, as other instances of sur-
veillance have been found herein. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 686 
break room.
35  I credit the testimony of White and Gorney and 
find that during the incident they were precluded from passing 
out union literature and/or a uni
on petition to some five em-
ployees who had entered or exited the room. 
FMC acknowledges that Gorney 
and White were mistakenly 
asked to leave the break room. However, that particular matter 
was rather quickly resolved.  Several supervisors apologized to 
Gorney and White, and within an hour or so they were again 
back in the break room speaking to employees on behalf of the 
Union without further incident that day. 
However, 2 days later another similar incident occurred.  
Shawn White and Paula Souers
, both wearing FMC identifica-
tion and union buttons, entered the ED break room about 6:30 
a.m., around shift change, to in
form employees about the Union 
and request them to sign an or
ganizing petition. They were 
admitted to this area by emergency room employees.  They set 
some union fliers out on the sofa and were approached by Ash-
ley Peak, a clinical coordinator and supervisor in the ED.   Peak 
asked what they were doing there, and they said they were there 
to distribute union fliers and in
form people about the Union.  
Peak said they were not allowed in a locked break room.  White 
explained what had happened 2 da
ys before, and advised Peak 
that nonemergency department  employees were authorized to 
engage in union activity in
 any nonpatient, nonwork area 
throughout the hospital, including 
the ED break room.  Peak 
replied that ED employees™ pe
rsonal belongings were in or 
adjacent to the break room, that things had been stolen, that she 
did not feel comfortable with 
them remaining there by them-
selves, and she did not intend to leave them alone in the room. 
Peak remained in the room and worked on paperwork at a table 
about 10 feet away, and, accord
ing to White, ﬁbasically moni-
tored Paula and I while we were in there.ﬂ  While Peak was 
sitting there, employees would come in and talk to her about 
things; and sometimes Peak would leave the room for a few 
minutes and then return. As a result, the recruitment efforts of 
White and Souers proved futile, 
as it was apparent that the 
presence of Peak made th
e employees uncomfortable. 
After a while another clinical coordinator, Lindy Turley, also 
a supervisor, came by and, prior to observing White and 
Souers, removed a union notice fr
om a hallway bulletin board, 
placing it on an adjacent union bulletin board that happened to 
be behind an open door, Turley said, ﬁThat™s where it goes.ﬂ  
This notice, worded ﬁSign a Pe
tition Today,ﬂ had been placed 
there earlier by White and Souers
 before they entered the break 
room that morning.  Turley did not say anything to White or 
Souers, and both she and Peak rema
ined in the break room at a 
table; on occasion one of the 
two would exit the room for a 
short time and then return and occupy the table.  They did this 
over the course of approximately 40 minutes to an hour while 
White and Sauers remained ther
e.  Finally, White and Souers 
left, as it was apparent that no employees were willing to speak 
to them in front of Peak and Turley. 
                                                           
35 Insofar as the record shows, 
only emergency department nurses 
use the break room, and apparently White and Souers were simply 
interested in getting nurses to support the separate organizing efforts of 
dietary, housekeeping, and other ancillary services employees. 
The above evidence presented by the General Counsel stands 
unrebutted, as FMC proffered no
 witnesses regarding this mat-
ter.  I find that even if Peak had a genuine concern about pro-
tecting employees™ property, 
her continual presence in the 
break room, together with Tu
rley, was unwarranted; thus, 
White and Souers, although unknown to Peak, were no more 
suspect than any other FMC employees who were authorized to 
use the break room, and there was no showing that the break 
room was continuously monitored during other shift changes.  
Further, White and Gorney were 
not similarly monitored 2 days 
earlier.  Accordingly, while the August 19 incident was dili-
gently resolved, FMC engaged in
 similar conduct just 2 days 
later. Therefore, contrary to FM
C™s position, I find there was no 
effective repudiation of the Augu
st 19 incident, as on both oc-
casions employees were effectiv
ely precluded and/or inhibited 
from promoting the Union in the ED break room. On the basis 
of the foregoing, I find FMC has 
violated Section 8(a)(1) of the 
Act by prohibiting employees from engaging in union activity 
in the ED break room, and by monitoring and engaging in sur-
veillance of the union activities
 of employees in the break 
room.36 Alleged unlawful installation of surveillance camera:
  The 
complaint alleges that FMC installed a surveillance camera in 
the cafeteria directly above th
e table occupied by Barns and 
other union supporters in order to 
monitor their union activities.  
Patsy Crofford, vice president of
 human resources for Northern 
Arizona Healthcare, testified th
at since at least March 2006, a 
year or so prior to the time the Union began its organizing 
campaign, there had been a surveillance camera at that particu-
lar location, as well as at other locations in the cafeteria.  At 
some point the camera above the union table had malfunc-
tioned, and it was replaced. There was no new installation of an 
additional camera in the cafeteria after the advent of the Union. 
There is no contrary evidence.  I shall dismiss this allegation of 
the complaint. 
b.  Alleged  8(a)(3) violations 
Alleged change to Lydia Sandoval
™s schedule and work as-
signment:  The complaint alleges that FMC changed the work 
schedule and work assignment of
 Lydia Sandoval in retaliation 
for her union activity.  Sandoval, 
a day-shift diet
ary employee, 
worked on the day shift (from 6 a.m. until 2:30 p.m.) in the 
kitchen and cafeteria area primarily preparing and serving food. 
In March, after Manager Drake and Robledo became aware of 
her support of the Union, she was transferred to a later shift 
(from 11 a.m. to 7:30 p.m.). 
Robledo testified Sandoval was transferred for various rea-
sons: The grill cook was complaining that Sandoval, who was 
supposed to be helping him serve the omelets he prepared while 
                                                           
36 Contrary to the position of the General Counsel, I do not conclude 
the facts warrant a finding that Peak
 engaged in unlawful interrogation 
by asking what the employees were doi
ng there, or that Peak dispar-
aged the Union by stating she was 
uncomfortable leaving White and 
Souers in the room alone because of 
prior instances of theft.  Nor do I 
find that Turley violated the Act by removing the notice posted by 

White and Souers and by repositioni
ng it to the bulletin board designat-
ed for union messages; there is no complaint allegation that FMC had 
deliberately obscured the union bulletin board for unlawful purposes. 
 FLAGSTAFF MEDICAL CENTER
 687
customers were waiting at the 
counter, could not rely on Sand-
oval to be at her station.  Sometimes Sandoval would ﬁdisap-
pearﬂ for a half hour or even longer. This was a big problem for 
the grill cook, who frequently complained. And customers, who 
had only a limited amount of 
time before work, also com-
plained they were having to wait too long.  As a result, Robledo 
repeatedly admonished Sandoval for this, and reported the mat-
ter to Drake.  Further, the ﬁp
resentation cook,ﬂ who was to 
prepare food in front of customers during the lunch and dinner 
period, began work at 11 a.m.
, but was not being kept busy 
with food orders particularly dur
ing the dinner hours, and was 
underutilized.  Therefore, it was decided to transfer the presen-
tation cook to the early shift so that he could assist the grill 
cook in preparing omelets and other food in front of the cus-
tomers; this would keep the presentation cook busy as, appar-
ently, he would also help serv
e the food he and the grill cook 
were preparing.  It would also bring in more revenue, as the 
cafeteria could introduce specials, prepared by the presentation 
cook, in order to draw customers.  And it was decided to 
change Sandoval™s shift to a late
r time so that, in addition to 
food preparation, she would be able to assist with the catering, 
apparently setting up and/or bringing food to various groups in 
or around the cafeteria or hosp
ital as, according to the uncon-
troverted testimony of Robledo, Sandoval was very knowl-
edgeable about the catering end of the business.
37  Robledo 
testified that Sandoval™s union act
ivity played no part in the 
decision to transfer her to the la
ter shift. I credit this testimony 
of Robledo.  There is no contrary evidence. 
There is no contention that Sand
oval is dissatisfied with her 
work assignments on the later shif
t.  However, she apparently 
maintains that as a result of 
vision problems she has difficulty 
driving at night, and, in addition, she simply prefers the earlier 
shift so that her nights are free.  Regarding the matter of driving 
at night, the record shows that in the winter it is just as dark at 5 
a.m., when Sandoval drives to wo
rk, as it is a 
7:30 p.m., when she now gets off work.
38  Regarding the fact that she prefers to 
work the early shift, she was in fact given this option by 
Robledo, but, as she would no lo
nger be assisting the grill cook, 
part of her new duties would be 
to wash dishes.  Sandoval, not 
wanting to wash dishes, declined, and opted to remain on the 
later shift. 
FMC presented cogent, persuasive evidence in support of its 
position that Sandoval™s transfer to the later shift was motivated 
by legitimate business exigencies, rather than in retaliation for 
being prounion. I shall dismiss th
is allegation of the complaint. 
Alleged modification of Laverne Gorney™s work schedule:
  The complaint alleges that FMC modified Laverne Gorney™s 
work schedule in retaliation for 
her union activity. Gorney, who 
has worked for FMC for over 10 years, testified that for the last 
2 years she had been washing pots and pans in the dishwashing 
                                                           
37 Sandoval admits that the grill cook warned her about being away 
from her assigned workstation, and 
answered, ﬁYesﬂ to the following 
question: ﬁAnd you remember that 
Auggie [Robledo] also mentioned to 
you a couple or three times that you needed to be out serving the cus-

tomers and that you were disappearing or weren™t at your work station, 
and he counseled you a
bout that, didn™t he?ﬂ 
38 Further, the record shows that Sandoval does drive at night to play 
bingo or for other social purposes. 
department. Although she worked 
weekend shifts (Saturday or 
Sunday) ﬁquite a fewﬂ times dur
ing the year, she customarily 
worked only Monday through Friday with relatively few as-
signed weekend shifts. Beginning 
in June, however, at about 
the time her union activity on behalf of the CWA became gen-
erally known, she was assigned th
ree or four Saturday and/or 
Sunday shifts per month. 
This was very unusual. 
While Gorney™s complaints about her schedule change are 
somewhat difficult to understand, it appears that her principal 
complaint is not that she was required to work more Saturday 
or Sunday shifts, but rather that Drake, manager of the dietary 
department, made the schedule ch
anges without first consulting 
her. However, insofar as Gorney
™s testimony is understandable, 
Drake had always made such schedule changes without con-
sulting the dietary employees, a
nd this had always irritated 
Gorney well prior to her union act
ivity. Thus, Gorney testified 
that she, as well as other dietary employees, were treated simi-
larly: ﬁAnything we say, she [Drake] doesn™t listen to us.  She 
didn™t check with me. But she is the boss.  And that is her 
way.ﬂ 
Gorney, acknowledging that Drake changed the schedules of 
other employees at the same time, testified the job duties of the 
others remained the same, wher
eas only her job duties changed. 
Attempting to explain this, Gorney testified she had been ac-
customed to performing only one
 job task during her Monday 
through Friday shifts (washing pots and pans), whereas the 
particular weekend shifts to 
which she was assigned required 
that she perform various job ta
sks, apparently because fewer 
employees worked during the weekend.  Gorney testified that 
because she was unable to complete certain tasks before having 
to begin the next one (she was neither asked the nature of these 
tasks, nor was she asked why she was unable to complete 
them), she felt ﬁconfusedﬂ or perhaps frustrated. However, she 
later seemed to recant this testimony.  Thus, on cross-
examination, Gorney testified sh
e did not feel confused about 
her job duties; rather she was si
mply irritated that she had not 
been consulted prior to the time her schedule and/or job duties 
were changed. 
There is no evidence that Gorney™s weekend job duties were 
more taxing or difficult than her 
weekday job duties, or that her 
alleged inability to complete 
the assigned weekend tasks was 
other than systemic and applicab
le to all employees who were 
assigned to that particular weekend shift, or that she was criti-
cized or warned about any work-re
lated deficiencies after being 
assigned weekend shifts.  Further, only four of Gorney™s 20 
shifts per month were weekend shifts; thus, the great majority 
of Gorney™s shifts conti
nued to be weekday shifts. 
The Respondent™s work rules stat
e: ﬁ. . . employees may be 
required to work different hours, shifts, overtime, holidays and 
weekends, as the workload necessitates. . . .  There can be no 
guarantee that an employee will remain on any of the three 
shifts or that the employee will always have certain days off.ﬂ 
It appears that Drake has uni
laterally changed Gorney™s 
schedule over the years without first consulting Gorney. While 
the monthly scheduling records show that in fact Gorney was 
assigned more weekend shifts 
beginning in June, at a time 
when Gorney™s union activity was known to Drake, there simp-
ly is no probative evidence showing that the change in Gor-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 688 
ney™s schedule and/or job duties 
in June was motivated by un-
lawful considerations.39 Accordingly, I shall dismiss this allega-
tion of the complaint. 
Alleged subjecting Dale Macke
y to more onerous working 
conditions:  The complaint alleges FMC subjected Dale 
Mackey to more onerous working conditions in reprisal for his 
union activity.  Mackey has worked in the dietary department 
since about 2004. He is the only utility aide, a special job des-
ignation designed specifically for Mackey due to certain disa-
bilities, including a stroke that has affected his short-term 
memory.  He has multiple duties: while in the kitchen he re-
moves trays, utensils, dishes 
and trash from the cafeteria con-
veyor belt, discards the trash, an
d washes the trays, dishes, and 
utensils, apparently by putting them in dishwashers. When 
working in the cafeteria he sweeps and mops the dining room 
floor, cleans tables, straightens and wipes down the chairs, and 
empties trash receptacles. And primarily during the summer 
months, when cafeteria customer
s use the outside patio tables, 
he similarly sweeps the patio, cl
eans the seven patio tables, and 
empties the two patio trash receptacles. 
Mackey began wearing a CWA badge on a lanyard in June 
or July.  Drake, according to Mackey, asked him whether he 
knew about the Union. He replie
d that he had once been in a 
union and liked it because the em
ployees got better raises.  
Drake said she didn™t like the union, and, according to Mackey, 
ﬁlooked sort of upsetﬂ and just dropped the subject.  About a 
week later, Drake brought in a 
paper about union matters, and 
read something to him about ma
nagement rights and Indian 
tribes. 
The complaint alleges Mackey was subjected to more oner-
ous working conditions in retaliation for his union activity. A 
composite of the testimony of
 Drake and Robledo shows the 
following: The lunch period in the 
cafeteria begins at 11 a.m. 
and continues until 2 p.m., at which time the cafeteria is closed 
to customers until it reopens at 2:30 p.m.  The cafeteria be-
comes increasingly busy throug
hout the lunch period, and is 
apparently at its busiest during th
e hour or so before it closes.  
Mackey™s half hour lunchbreak, from 1:30 to 2 p.m., coincided 
with the busiest time, and at 2 p.m., when he returned from his 
lunchbreak, he was overwhelmed with work because at that 
point he had two jobs to do in th
e short time before the cafeteria 
reopened: to finish clearing off 
the conveyor belt that was usu-
ally loaded with trays and dishes of customers who were leav-
ing the cafeteria before it closed, and to sweep and mop the 
cafeteria floor so that it would be dry by 2:30 p.m. when the 
cafeteria reopened.  Because Mackey had trouble completing 
both of the aforementioned duties 
in the time allotted, it was 
decided to change his lunchbreak to 11 a.m., when the cafeteria 
was least busy, so that he would be working during the busiest 
part of the lunch period when he was most needed; and to give 
him a 15-minute break at 1:30 p.m. (instead of a 30-minute 
lunchbreak), so that from 1:45  until shortly after 2 p.m. he 
could complete his job of clear
ing the conveyor belt and, as 
soon thereafter as possible, begin sweeping and mopping the 
cafeteria floor. 
                                                           
39 Indeed, in about August, Gorney and others volunteered to accept 
additional hours of work. 
Drake and Robledo deny that the change to Mackey™s sched-
ule was motivated by his support for the Union.  While ac-
knowledging that Mackey is kept busy and has many varied 
duties to perform in and around the cafeteria, they maintain that 
changing Mackey™s lunch schedule helps the efficiency of the 
cafeteria operation, gives Mackey
 fifteen additional minutes to 
clear the conveyor, and also le
ssens Mackey™s anxiety about 
having sufficient time to sweep and mop the floor in a timely 
fashion.40  And, consistent with the testimony of Drake and 
Robledo, Mackey also testified 
that the lunch break change has 
enabled him to keep up with the trays and dishes on the con-
veyor belt: ﬁ. . . when I have an
 early lunch, I can keep up with 
it, but when I had [lunch] before at 1:30 I couldn™t.ﬂ 
I credit the testimony of Drake and Robledo.  Both gave 
convincing accounts of the rati
onale for changing Mackey™s 
lunchbreak.  Further, although 
Mackey can not always com-
plete all the jobs assigned to him, it is clear that he has not been 
warned or reprimanded or otherwise counseled for any work-
related deficiencies; rather, he is simply advised to do the best 
he can.  Also, it is noteworthy that no other employees have 
suffered adverse consequences because of their union activity, 
and it is unlikely that FMC would 
single out Mackey as the sole 
recipient of discriminatory treatment.
41 I shall dismiss this alle-
gation of the complaint. 
Alleged unlawful negative appraisal to Paula Souers:
 The 
complaint alleges that Drake issued Souers an unwarranted 
negative appraisal and restri
cted her from speaking to her 
coworkers.  On August 10, appr
oximately 10 days after Souers 
was asked to leave the kitchen 
by Supervisor Otero, supra, 
Drake presented Souers with he
r annual job performance eval-
uation.  Also present during the meeting was Nutrition Services 
Director Sheila Walsh, who had b
een hired only 4 days earlier.  
Drake invited Walsh to the meet
ing so that she could observe 
how Drake performed annual evaluations.  Drake, who de-
scribed Souers as a good empl
oyee and wrote many compli-
mentary comments about Souers in other sections of the evalua-

tion, gave her a lower rating (ﬁneeds improvementﬂ) on one 
portion of the evaluation, stati
ng under the commentary section: 
 You understand patient confidentiality.
42  You recorded a staff 
meeting without permission from the personnel attending 
which is against HR. Policy 10-4:  ﬁNo employee will tape 
record a meeting or any other conversation that occurs in the 
                                                           
40 Robledo testified that Mackey is sl
ow in doing his work, and is so 
forgetful that Robledo must reminded him several times each day what 
he is supposed to do or what he ha
s forgotten to do. Further, according 
to Robledo, Mackey always complains, or ﬁnagsﬂ about the amount of 

work he is given and his inability to
 complete it. Indeed, Mackey ad-
mitted he has always had trouble getti
ng things done in the afternoon 
ever since he started working for FM
C; that he sometimes receives help 
from other employees or supervisors; and that when he complains to 

Robledo about his inability to do ever
ything that is expected of him, 
Robledo does not give him warnings
 or reprimands, but simply tells 
him to do the best he can. 
41 Mackey complains that the change to his lunch schedule has less-
ened by 15 minutes the time he has to
 socialize with his friends at 1:30 
p.m.  While this may be correct, it 
simply is an incidental consequence 
of the more pressing considerations set forth above. 
42 This is a positive rather than negative evaluation.  FLAGSTAFF MEDICAL CENTER
 689
work place without the express written or verbal consent of all 
attendees of the meeting or part
icipants in the conversation.  
Failure to do so will result in disciplinary action.ﬂ
43 You need to conduct off work business in public areas 
and not interfere with employees during their shifts. 
 Souers testified that she asked Drake what she meant by the 

sentence, ﬁYou need to conduct off work business in public 
areas and not interfere with employees during their shifts.ﬂ  
Drake replied, according to Souers, ﬁ[T]hat means you cannot 
come into the kitchen when you™re not scheduled for work.ﬂ 
Souers disagreed, saying she coul
d be in the kitchen while off-
duty so long as she had her empl
oyee badge and identification. 
Drake said no.  And Drake furt
her said, according to Souers, 
that Souers was not permitted in
 the café, apparently meaning 
the cafeteria, on her days off, and that Drake didn™t want her 
talking to Shawn White, another union supporter, who works in 
the grill area of the cafeteria, or Richard, apparently another 
union supporter, who works in the sandwich area of the cafete-
ria. Drake and Walsh testified that Drake did not make the forgo-
ing remarks attributed to her by Souers.  I credit their testimo-
ny.  Both Drake and Walsh appeared to be forthright witnesses 
with clear recollections of the 30-minute meeting.  Further, it is 
highly unlikely that Drake, who 
knew Souers to be one of the 
Union™s most active proponents, w
ould have formulated special 
exclusionary and no-talking rules, applicable only to Souers 
and no other employees, that are patently contrary to the estab-
lished work rules for kitchen employees. 
I find the negative appraisal issued by Drake to Souers was 
warranted as a result of Souers™s
 disregard for well-established 
and lawful work rules that 
limited kitchen conversation be-
tween on-duty and off-duty kitc
hen employees to relatively 
brief exchanges. I do not find, as
 the General Counsel contends, 
that by counseling Souers to ﬁconduct off work business in 
public places and not interfer
e with employees during their 
shifts,ﬂ Drake was referring solely to union solicitation. Rather, 
I conclude that Drake was referr
ing to the 30-minutes Souers 
spent in the kitchen during which time, regardless of the nature 
of Souers™ ﬁoff work business,ﬂ Souers was interfering with the 
work of kitchen employees. I further find that Drake did not 
impose other restrictions on Soue
rs or tell her she could not 
speak to other employees who work
ed in the cafeteria.  I shall 
dismiss these allegations of the complaint.  
6.  Additional alleged violations by FMC/Sodexho 
a.  Alleged  8(a)(1) violations 
Alleged surveillance of Barbara Mesa and others:
  As noted 
above, Barbara Mesa, an outspoken union advocate, would 
conspicuously spend her 30-mi
nute lunch period and two 15-
minute breaks every day at a table in the cafeteria, socializing 
and engaging in union-related bu
siness with Union Organizer 
Scott Barnes and other employees. 
 Mesa testified that one day  
while she was with Barnes at the Union™s table in the cafeteria, 
                                                           
43 There is no complaint allegation 
regarding this incident, and no 
suggestion by the General Counsel that this criticism of Souers was 
unwarranted. 
she observed EVS Director Vivian
 Kasey, who was  some 20 
feet away from Mesa™s table, st
anding with her arms crossed, 
looking at Mesa with an ﬁI see youﬂ expression on her face, 
apparently intended to indicate
 disapproval of Mesa™s associa-
tion with the Union. This unnerved Mesa to the point that Mesa 
moved to the other side of the table so that her back was turned 
toward Kasey and she ﬁwouldn™t feel her watching.ﬂ 
Kasey, a Sodexho employee 
who was no longer working at the hospital at the time of the h
earing, was unable to testify in 
this proceeding because of medical problems.  However, in her 
comprehensive Board affidavit
44 Kasey generally denies inten-
tionally singling out or staring at Mesa in the cafeteria. Record 
evidence shows that the personal
 and/or working relationship 
between Kasey and Mesa, at least from Mesa™s perspective, 
was strained.  Indeed, Mesa 
had recently stepped down from 
the position of a supervisory le
ad housekeeper because of a 
disagreement with Kasey, who according to Mesa, waived her 
badge in Mesa™s face and asse
rted her authority over Mesa, 
saying, ﬁThat is why I am the director and you are not.ﬂ 
I shall dismiss this allegation 
of the complaint.  Although I 
credit Mesa™s testimony, I am unable to conclude that Kasey™s 
preoccupation with Mesa was, 
under the circumstances, union-
related rather than work related. 
Alleged surveillance and moni
toring of Barbara Mesa:
  As 
noted, Mesa spent her lunch peri
ods and all of her break peri-
ods in the cafeteria at the union table. It was not required that 
employees clock out or in for lu
nch or their breaks. Mesa testi-
fied that near the beginning of April, her day-shift lead, Bernice 
Valencia, a supervisory FMC em
ployee, approached her 1 day 
after lunch and said, ﬁVivian [Kasey] told me to come and tell 
you that you are exceeding your breaks in the cafeteria, it was 
along the lines, with the Union people.ﬂ Mesa said, ﬁYeah, 
right. I haven™t been. I know ther
e is [sic] [surveillance] camer-
asﬂ in the cafeteria.  Valencia, according to Mesa, agreed, say-
ing, ﬁI know you haven™t been.ﬂ 
Valencia did not testify in this proceeding. Kasey™s affidavit 
states that from time to time she would have Valencia relay 
messages to employees, and does recall personally warning a 
number of employees during the c
ourse of monthly staff meet-
ings that they were exceedin
g their break and lunch periods; 
however, she does not recall sending Valencia to speak directly 
with Mesa regarding this matter. 
I credit the testimony of Mesa
. As both Mesa and her super-
visor, Valencia, agreed that Mesa had not been exceeding her 
breaks, I find that the cautioning or reprimand was unwarranted 
and that Mesa could reasonably be
lieve it was motivated by her 
activities on behalf of the Union. Also, I find that by implying 
Mesa™s conduct was bei
ng monitored, whether or not this was 
the case, Kasey created the impr
ession of engaging in surveil-
lance of Mesa while she was e
ngaged in union activities at the 
union table in the cafeteria. Therefore, I find that by such con-
                                                           
44 Pursuant to Respondents™ motion,
 and over the General Counsel™s 
objection, I determined it abundantly 
clear, as documented by her phy-
sician, that Kasey was unable to testify as a result of a serious medical 

condition.  Accordingly, I receive
d Kasey™s Board affidavit, dated 
December 21, 2007, in evidence, and 
made it a part of the record as 
substantive evidence in lieu of her testimony. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 690 
duct FMC, through Kasey as FMC™s 
agent, has violated Section 
8(a)(1) of the Act. 
Alleged warning to Melissa Demmer and Barbara Mesa:
 Melissa Demmer, a hous
ekeeper, testified that in mid-July, 
Kasey approached her as she was eating lunch in the cafeteria 
at the union table with Mesa and Union Representative Barnes.  
According to Demmer, Mesa wa
s generally known as Barne™s 
ﬁsidekick.ﬂ  Demmer testified 
that Kasey came over, looked 
around, and then, while looking directly at Demmer said, ﬁBe 
careful about who you hang around,ﬂ adding, ﬁUnions are cor-
rupt.ﬂ Mesa testified regarding the same incident:  Mesa waived to 
Kasey, and Kasey approached the union table. Prefacing her 
remarks with the explanation that she could say whatever she 
wanted as she only had three days left to work, Kasey then told 
Demmer  ﬁto be careful who she hung out with or which side 
she picked or something along t
hose lines, because they could 
get you in trouble.ﬂ  Mesa replied in Demmer™s defense that 
Demmer was an intelligent person and could make an informed 
decision.  Kasey suggested that
 Demmer come and talk to her 
in her office. 
Kasey™s affidavit states: 
 I do not recall any date near the time I was departing FMC in 
7/2007, in which I approached the union table in the cafeteria 
and had some interaction or discussion with employees at that 
table.  I did not warn people to be careful who they hang out 
with or suggest to any FMC worker that they could get in 
trouble for hanging around at th
e union table or for being seen 
with the union supporters. 
 I credit the testimony of De
mmers and Mesa and find that 
Demmers could reasonably interp
ret Kasey™s remarks to be a 
cautionary warning to Demmers th
at her association with union 
advocates could adversely affect 
her in an unspecified manner. 
Further, I find Kasey™s statement also constitutes a similar, 
albeit indirect, admonition to Me
sa.  By such conduct, FMC, 
through Kasey as FMC™s agent, has 
violated the Act as alleged. 
Alleged unlawful surveillance 
and interrogation by Manager 
Linda Keeler:  The complaint alleges that in January 2008, 
Linda Keeler, a Sodexho manager, 
engaged in surveillance of 
Mesa, and unlawfully interrogated 
Mesa regarding an incident 
in the break room.  Mesa testified that another employee in-
formed Mesa that Keeler ﬁjust took a picture of you guys in the 
break room.ﬂ Later that day Me
sa asked Keeler about this. 
Keeler, according to Mesa, explai
ned that she had tried to take 
a picture but the camera didn™t work, and asked who told Mesa 
that. Mesa said it didn™t matter who told her that. 
Keeler testified that six empl
oyees, not including Mesa, were 
in the breakroom when they should have been working. She 
told the six employees it was time to get back to work, and 
conspicuously pretended to take a 
picture of them with her cell 
phone camera as the photo would 
capture the clock on the wall 
and document that they were sit
ting in the break room at a time 
they should have been working. Mesa was not in the room. I 
credit Keeler™s testimony. Mo
reover, as there was no union 
activity or protected-concerted ac
tivity involved in this scenar-
io, Keeler™s question to Mesa  appears to be no more than an 
innocent, spontaneous query that
 could not reasonably be re-
garded as unlawful interrogation. I shall dismiss this allegation 
of the complaint. 
b.  Alleged 8(a)(3) violations 
Alleged unlawful changing of Ba
rbara Mesa™s work sched-
ule: The complaint alleges that 
FMC and Sodexho discriminat-
ed against Mesa by denying her vacation request and changing 
her work schedule. Thus, afte
r her union activity was widely 
known, Mesa was required to work 40 hours per week, and in 
addition, to work every weekend.  FMC and Sodexho maintain 
that denying Mesa™s vacation request and changing her work 
schedule were in accordance with FMC™s personnel policies 
that were applied in a simi
lar manner to all employees. 
On June 18, Joe Brown, a 
Sodexho employee, assumed Ka-
sey™s position and became interim director of housekeeping.  At 
that point Brown became respon
sible for that department™s 64 
full-time employees.  Alice Colo
rado continued to be the de-
partment secretary, and Linda Keeler continued to be a day 
shift supervisor.  Kasey, who was leaving the position, oriented 
Brown into the day-to-day things he needed to know to suc-
cessfully continue running the department. 
Brown soon learned of Mesa™s support for the Union. Prior 
to Brown™s tenure Mesa had 
voluntarily stepped down as a 
supervisory lead housekeeper an
d had become the only relief 
housekeeper. Brown testified he be
lieved Mesa to be a highly 
proficient and skilled employee, and sometime prior to July 4, 
asked Mesa if she would help out as a lead over the July 4 holi-
day period. Mesa declined, explai
ning she could not do so be-
cause she supported the Union. 
As Brown became more familiar with problems in the de-
partment, it became apparent that
 more housekeepers needed to 
be hired. The current housekeepers were working considerable 
amounts of overtime, thereby increasing the department™s ex-
penditures, and the hospital was not
 being kept as clean as pos-
sible due to lack of personnel co
upled with inefficient schedul-
ing of the work force. In Brown™s view, the scheduling of 
housekeeping employees seemed more to benefit the requests 

of the employees rather than the needs of the hospital.  His end 
goal was to have people working to benefit the needs of the 
hospital, rather than vice versa. 
Scheduling of employees, according to Brown, had to be 
fair, balanced, and consistent; 
and having the correct number of 
people working each day, so that all the areas of the hospital 
could be cleaned on a daily basis,
 would also make the hospital 
cleaner.  When he started in Ju
ne there were 15 positions open, 
and he hired as many employees as
 he could.  From July 10 to 
August 28 he hired a minimum of 10 housekeepers, and when 
he left in October only on
e position remained open. 
Mesa, as a supervisor under Ka
sey, had worked every other 
weekend.  On the weekends she did not work she also had the 
following Monday off, thus in 
effect having a 3-day weekend 
every other week.
45  Further, apparently as an accommodation 
to her, Kasey permitted Mesa to work 32 rather than 40 hours 
per week.  After Mesa stepped down as a supervisor, becoming 
the only relief housekeeper, she continued working the same 
                                                           
45 The Respondents™ brief acknowledge
s that Brown™s testimony in 
this regard was incorrect, and that
 Brown erroneously testified Mesa 
had, in effect, a 4-day weekend off every other week. 
 FLAGSTAFF MEDICAL CENTER
 691
schedule she had worked as a 
supervisor. Relief housekeepers 
or ﬁfloaters,ﬂ are employees who do not have regularly as-
signed areas to clean. 
After July 10, Brown hired at 
least four additional relief 
housekeepers.  They were required to work each weekend in 
order to fill in for other nonrel
ief employees who had the week-
end off and, insofar as the record
 shows, were required to work 
40 hours per week. Similarly, Mesa, also a relief housekeeper, 
was assigned weekend shifts and a 40-hour workweek. Brown 
testified it would have been unfai
r to the other floaters to re-
quire them, but not Mesa, to work every weekend, and that 
Mesa™s schedule was changed to
 benefit the hospital. Mesa 
complained about the change, a
nd Brown offered her a position as regular housekeeper with an assigned area to clean; this posi-
tion would permit Mesa to have 
every other weekend off.  He 
also told her that if she wanted to remain a relief housekeeper, 
she would have to work every weekend, but could pick her 
successive 2 days off during the week.  However, in either 
event, Mesa would have to wo
rk 40 hours per week. Mesa de-
clined both offers.  There is no showing that Brown has permit-
ted any other housekeepers, whethe
r regular or relief, to work 
less than 40 hours per week. 
Brown testified that Mesa also complained to him in mid-
July that her vacation request, submitted July 10 for a vacation 
extending from July 22 to 29 in 
order to attend her daughter™s 
softball tournament in Phoenix, had been denied by her super-
visor, Keeler.  Mesa requested
 that Brown overrule Keeler™s 
denial.  Brown discussed the matter with Keeler and agreed 
with Keeler that Mesa™s request
 should be denied as the hospi-
tal was shortstaffed by 12 employees during the period Mesa 
wanted off.  In accordance with FMC™s practice, Mesa was 
given the option of finding a substitute, in which case her re-
quest would be granted. She did not find a substitute.  Accord-
ing to Brown, other employees™
 vacation requests were also 
denied during the same time for the same reason. 
I credit Brown™s testimony. Br
own gave cogent, persuasive 
reasons for taking the action he 
did, and there is no showing 
that Brown harbored any animos
ity toward Mesa. Brown, not 
Kasey, changed Mesa™s work schedule and affirmed the deci-
sion to deny Mesa™s vacation request. Brown was determined, I 
find, as the new interim director of housekeeping, to treat all 
employees similarly, and to 
apply FMC™s personnel policies 
equally and in accordance with the 
best interests of the hospital. 
He was unwilling to make exceptions or to give Mesa or any 
other employee preferential treatment.  I shall dismiss these 
allegations of the complaint. 
Alleged unlawful discharge of Michael Conant:
 The com-
plaint alleges that FMC/Sodexho 
discharged Michael Conant, a 
housekeeping employee, because of 
his activity on behalf of the 
Union.  Conant, who cleaned r
ooms after patients were dis-
charged, worked for FMC for 2 years.  Insofar as the record 
shows, the only union activ
ity attributable to Conant is the fact 
that he wore a union button at work during July, the last month 
of his employment. He had had a poor attendance record prior 
to his wearing a union button, an
d had received several correc-
tive actions under FMC™s no-fau
lt absenteeism policy, includ-
ing a verbal warning, a writte
n warning, and a 3-day suspen-
sion.  Then, after a series of four unscheduled absences from 
May 18 to July 27, he was discharged by Brown on August 1.  
It appears unnecessary to discuss either Conant™s absentee his-
tory or the parameters of FMC™s 
absentee policy, as the General 
Counsel does not dispute the fact that Conant™s absenteeism 
warranted his discharge in accordance with FMC™s policy.  
However, the General Counsel ma
intains that, as demonstrated 
by an analysis of FMC™s past 
practice, Kasey ha
d not strictly 
adhered to FMC™s absentee policy, and therefore Brown, too, 
should have been guided by Kasey™s example.
46 As noted above, Brown took over Ka
sey™s role as director of 
housekeeping for Sodexho.  Assuming arguendo that during 
Kasey™s tenure there was a lack of
 uniformity in her interpreta-
tion or implementation of FMC™s absentee policy, the record 
shows that Kasey played no role 
in Conant™s termination.  Ra-
ther, the matter was brought to Brown™s attention by Colorado, 
his secretary. The recommendati
on to discharge Conant was 
made by Brown and, after revi
ew, was approved by Schuler.  
Brown testified he acted in ac
cordance with FMC™s explicit 
absentee policy, and was not in
fluenced by any union activity 
in which Conant may have been engaged.  The record shows 
that Brown, from the inception of his tenure with FMC, at-
tempted to enforce FMC™s policies with consistency because it 
was important that all employees be treated equally. There is no 
showing that Brown has granted leniency to any employee who 
has failed to comply with FMC™s absenteeism policy. I credit 
Brown™s testimony.  I shall dismiss this allegation of the com-
plaint. Alleged unlawful written warning to Haskielena Begay:
  The 
complaint alleges that FMC/Sodexho unlawfully issued house-
keeping employee Haskielena Begay a written warning for 
having two unscheduled no-fault absences on successive 
days,
47 and, in addition, a 3-day suspension for failure to call in 
during one of those 2 days she was absent. These occurrences 
were brought to Brown™s attenti
on. Brown testified that when 
Begay returned to work he summoned her to his office in order 
to investigate the matter. Brown asked her what had happened 

over the weekend.  Begay said she was not able to come in.  
Brown said he understood that on one of those days she was a 
ﬁno call/no show,ﬂ and advised her 
that a violation of this na-
ture was a ﬁbig deal.ﬂ  Begay sa
id she just didn™t have her cell 
phone. Begay did not deny this conversation. Thereafter, 
Brown instructed Begay™s supe
rvisor, Keeler, a Sodexho man-
ager, to issue the warning and the suspension.  There is no 
question that the warning and suspension complied with FMC™s 
absentee policy. 
On Begay™s next workday, shor
tly after she arrived at work, 
Keeler gave her the written warning, which Keeler had signed.  
Begay testified that she began wearing a union lanyard or but-
ton that very day, and that K
eeler observed it with a look of 
disapproval as the two were speaki
ng.  Keeler denies this, stat-
ing she did not observe Begay wearing any union identification 
                                                           
46 The Respondents disagree with the accuracy of the General Coun-
sel™s analysis and the conclusions drawn therefrom, and further main-
tains there could be a variety of discrete reasons, including mere inad-

vertence or perhaps the press of more immediate departmental concerns 
requiring attention, underlying any in
consistencies in the enforcement 
of the policy. 47 Begay had previously received a verbal warning for absences. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 692 
that day.  Then, the record shows, it was not until several hours 
later, after Begay™s union symp
athies were allegedly known, 
that Keeler presented Begay wi
th the second document, also 
signed by Keeler, advising Begay of her 3-day suspension.  
Begay asked Keeler why she did 
not receive the two documents 
at the same time, and Keeler replied, according to Begay, 
ﬁWell, I didn™t know how to suspend people.ﬂ 
The General Counsel, acknowledgi
ng the initial warning had 
been prepared prior to the time Begay arrived at work, takes the 
position that Keeler and/or Brow
n had intended to give Begay 
only the single written warning, but then, within 2 hours of 
learning Begay was a union proponent, added a 3-day suspen-
sion as retaliation for her union 
activity. The warning and sus-
pension are certainly 
related, and the record does not show why 
both the warning document and the suspension document were 
not given to Begay at the same
 time. I nevertheless credit 
Brown™s testimony that he did not know of Begay™s union ac-
tivity at the time he instructed Keeler to issue the two docu-
ments.  Brown, during his mee
ting with Begay, several days 
prior to the time she allegedly exhibited her preference for the 
Union, pointedly advised her that
, in particular, he considered 
her no-call/no-show to be a ﬁbig deal.ﬂ Nothing in the initial 
warning issued by Keeler referenced this fact. It is reasonable 
to conclude that from the outset,
 and not because of her union 
activity, Brown intended to im
press upon Begay the seriousness 
of her infraction.
48 The suspension document issued to Begay is 
a written restatement of his succ
inct verbal admonition. Thus, 
the document states, inter alia: 
                                                            
48 I credit Brown™s testimony that 
he regarded Begay highly, and 
wanted to impress upon her the serious
 implications of her actions, as 
he did not want to lose her as an
 employee. Begay continued working 
in the housekeeping department until January 2008, when she volun-

tarily accepted a position with FMA in another department as a patient 
care technician. 
Haskielena must properly notify the department before 
the start of her shift.  The department counts on her pre-
sents (sic) as an employee to be 
here or to call so we could 
fill her position in her absents [sic]. 
Haskielena absenteeism No Call No Show are consid-
ered very serious and may lead to termination if not Cor-
rected.  Haskielena should take
 this warning very serious-
ly. 
 I find that the second document presented to Begay, incorporat-

ing her 3-day suspension, was c
onsistent with Brown™s earlier 
admonition, and was not, as the 
General Counsel contends, an 
afterthought designed to punish Begay for supporting the Un-

ion.  I shall dismiss this allegation of the complaint. 
CONCLUSIONS OF 
LAW AND 
RECOMMENDATIONS
 1.  FMC and is an employer engaged in commerce within the 
meaning of Section 2(2), (6), an
d (7) of the Act, and a health 
care institution within the meaning of Section 2(14) of the Act. 
2.  Sodexho is an employer engaged in commerce within the 
meaning of Section 2(2), (6
), and (7) of the Act. 
3.  The Unions are labor organi
zations within the meaning of 
Section 2(5) of the Act. 
4.  FMC has violated Section 
8(a)(1) of the Act as found 
herein. 
THE REMEDY Having found the Respondent, Fl
agstaff Medical Center, 
Inc., has violated and is violatin
g Section 8(a)(1) of the Act, I 
recommend that it be required to cease and desist therefrom and 
from in any other like or related manner interfering with, re-
straining, or coercing its employees in the exercise of their 
rights under Section 7 of the Ac
t. I shall also recommend the 
posting of an appropriate notice,
 attached hereto as ﬁAppen-
dix.ﬂ [Recommended Order omitted from publication.] 
 